

Exhibit 10-19

 


 
 
STOCK PURCHASE AGREEMENT
 
among
 
ASTEC INDUSTRIES, INC.
 
AMERICAN AUGERS, INC.
 


and
 
THE CHARLES MACHINE WORKS, INC.
 
dated as of
 
October 31, 2012
 

10727826_4
 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS

 
 
ARTICLE II PURCHASE AND SALE

 
Section 2.01                          Purchase and Sale
 
Section 2.02                          Purchase Price 
 
Section 2.03                          Transactions to be Effected at the Closing
 
Section 2.04                          Post-Closing Adjustment
 
Section 2.05                          Closing
 
Section 2.06                          Excluded Business
 
Section 2.07                          Intercompany Receivables and Payables
 
Section 2.08                          Mud Pump and Cleaning Systems 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 
Section 3.01                          Organization and Authority of Seller 
 
Section 3.02                          Organization, Authority and Qualification
of the Company
 
Section 3.03                          Capitalization 
 
Section 3.04                          No Subsidiaries
 
Section 3.05                          No Conflicts; Consents
 
Section 3.06                          Financial Statements
 
Section 3.07                          Undisclosed Liabilities 
 
Section 3.08                          Absence of Certain Changes, Events and
Conditions 
 
Section 3.09                          Material Contracts 
 
Section 3.10                          Title to Assets; Real Property 
 
Section 3.11                          Condition And Sufficiency of Assets 
 
Section 3.12                          Intellectual Property
 
Section 3.13                          Inventory
 
Section 3.14                          Accounts Receivable 
 
Section 3.15                          Insurance 
 
Section 3.16                          Legal Proceedings; Governmental Orders 
 
Section 3.17                          Compliance With Laws; Permits 
 
Section 3.18                          Environmental Matters 
 
Section 3.19                          Employee Benefit Matters 
 
Section 3.20                          Employment Matters 
 
Section 3.21                          Taxes 
 
Section 3.22                          Books and Records 
 
Section 3.23                          Manufacturing and Marketing Rights 
 
Section 3.24                          Directors and Officers 
 
Section 3.25                          Customers and Suppliers 
 
Section 3.26                          Related Party Transactions 
 
Section 3.27                          Brokers 
 
Section 3.28                          No Other Representations and Warranties 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

 
Section 4.01                          Organization and Authority of Buyer 
 
Section 4.02                          No Conflicts; Consents 
 
Section 4.03                          Investment Purpose 
 
Section 4.04                          Legal Proceedings 
 
Section 4.05                          Brokers 
 
 
ARTICLE V COVENANTS

 
Section 5.01                          Conduct of Business Prior to the Closing 
 
Section 5.02                          Access to Information 
 
Section 5.03                          Supplement to Disclosure Schedules 
 
Section 5.04                          Notice of Certain Events 
 
Section 5.05                          Resignations 
 
Section 5.06                          Confidentiality 
 
Section 5.07                          Non-competition 
 
Section 5.08                          Governmental Approvals and Consents 
 
Section 5.09                          Books and Records 
 
Section 5.10                          Closing Conditions 
 
Section 5.11                          Public Announcements 
 
Section 5.12                          Further Assurances 
 
Section 5.13                          Exclusivity 
 
Section 5.14                          Letters of Credit 
 
Section 5.15                          Tax Returns 
 
Section 5.16                          Material Contracts 
 
 
ARTICLE VI TAX MATTERS

 
Section 6.01                          Tax Covenants 
 
Section 6.02                          Tax Indemnification 
 
Section 6.03                          Straddle Period 
 
Section 6.04                          Section 338(h)(10) Election 
 
Section 6.05                          Contests 
 
Section 6.06                          Cooperation and Exchange of Information 
 
Section 6.07                          Tax Treatment of Indemnification Payments 
 
Section 6.08                          Survival 
 
Section 6.09                          Overlap 
 
 
ARTICLE VII CONDITIONS TO CLOSING

 
Section 7.01                          Conditions to Obligations of Buyer 
 
Section 7.02                          Conditions to Obligations of Seller 
 
 
ARTICLE VIII INDEMNIFICATION

 
Section 8.01                          Survival 
 
Section 8.02                          Indemnification By Seller 
 
Section 8.03                          Indemnification By Buyer 
 
Section 8.04                          Certain Limitations 
 
Section 8.05                          Indemnification Procedures 
 
Section 8.06                          Payments 
 
Section 8.07                          Tax Treatment of Indemnification Payments 
 
Section 8.08                          Exclusive Remedies 
 
 
ARTICLE IX TERMINATION

 
Section 9.01                          Termination
 
Section 9.02                          Effect of Termination 
 
 
ARTICLE X MISCELLANEOUS

 
Section 10.01                          Expenses 
 
Section 10.02                          Notices 
 
Section 10.03                          Interpretation 
 
Section 10.04                          Headings 
 
Section 10.05                          Severability 
 
Section 10.06                          Entire Agreement 
 
Section 10.07                          Successors and Assigns 
 
Section 10.08                          No Third-party Beneficiaries 
 
Section 10.09                          Amendment and Modification; Waiver 
 
Section 10.10                          Governing Law 
 
Section 10.11                          Specific Performance 
 
Section 10.12                          Counterparts 
 
Section 10.13                          Waiver of Jury Trial 


 

 
10727826_4
 
 

--------------------------------------------------------------------------------

 



 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”), dated as of October 31, 2012,
is entered into by and among ASTEC INDUSTRIES, INC., a Tennessee corporation
(“Seller”), AMERICAN AUGERS, INC., a Delaware corporation (the “Company”), and
THE CHARLES MACHINE WORKS, INC., an Oklahoma corporation (“Buyer”).
 
 
RECITALS
 
WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
(the “Shares”) of the Company (the “Company”); and
 
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE I                      
 
 
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
 
“Accounting Referee” has the meaning set forth in Section 6.01(c).
 
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
 
“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.
 
 
“Agreement” has the meaning set forth in the preamble.
 
 
“Allocation Schedule” has the meaning set forth in Section 6.04(b).
 
 
“Annual Financial Statements” has the meaning set forth in Section 3.06.
 
 
“Balance Sheet” has the meaning set forth in Section 3.06.
 
 
“Balance Sheet Date” has the meaning set forth in Section 3.06.
 
 
“Benefit Plan” has the meaning set forth in 0.
 
 
“Business” means the manufacturing, distribution, marketing, sale and servicing
of auger boring machines, maxi-rig directional drills, mid-sized directional
drills, mud pumps and cleaning systems and related tooling and accessories, but
not including the Excluded Business.
 
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Oklahoma City, Oklahoma are authorized or required
by Law to be closed for business.
 
 
“Buyer” has the meaning set forth in the preamble.
 
 
“Buyer Indemnitees” has the meaning set forth in Section 8.02.
 
 
“Buyer’s Accountants” means Grant Thornton LLP.
 
 
“Closing” has the meaning set forth in Section 2.05.
 
 
“Closing Date” has the meaning set forth in Section 2.05.
 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
“Common Stock” has the meaning set forth in Section 3.03(a).
 
 
“Company” has the meaning set forth in the recitals.
 
 
“Company Debt” means any (a) Liability of the Company (i) for outstanding
amounts relating to borrowed money (including the current portion thereof and
any accrued interest), (ii) for the payment of money relating to leases that are
required to be classified as capitalized lease obligations in accordance with
GAAP, in each case, as of the close of business on the day immediately preceding
the Closing Date, (iii) issued or assumed as the deferred purchase price of
property and all conditional sale obligations, or (iv) for pension payments and
(b) all obligations of the type referred to in clause (a) of any Persons the
payment for which the Company is responsible or liable, directly or indirectly,
as obligor, guarantor, surety or otherwise, including guarantees of such
obligations, and (c) all obligations of the type referred to in clauses (a) and
(b) of other Persons secured by (or for which the holder of such obligations has
an existing right, contingent or otherwise, to be secured by) any Encumbrance on
any property or asset of the Company (whether or not such obligation is assumed
by the Company).
 
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
 
“Direct Claim” has the meaning set forth in Section 8.05(c).
 
 
“Disputed Amounts” has the meaning set forth in Section 2.04(b)(iii).
 
 
“Dollars or $” means the lawful currency of the United States.
 
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, preference,
priority, security interest, mortgage, easement, limitation, commitment,
encroachment, right of way, right of first refusal, or restriction of any kind
or nature, including any restriction on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership.
 
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection, investigation, restoration, or
reclamation of natural resources, endangered or threatened species, human health
or safety, or the environment (including ambient air, soil, surface water or
groundwater, or subsurface strata); or (b) concerning the Release, presence of,
exposure to, or the management, manufacture, use, containment, storage,
recycling, reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Materials. The
term “Environmental Law” includes, without limitation, the following (including
their implementing regulations and any state analogs): the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et
seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution Control Act of
1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001
et seq.; the Clean Air Act of 1966, as amended by the Clean Air Act Amendments
of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act
of 1970, as amended, 29 U.S.C. §§ 651 et seq.
 
 
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
 
“Estimated Purchase Price” has the meaning set forth in Section 2.02.
 
 
“Excluded Business” has the meaning set forth in Section 2.06.
 
 
“Final Balance Sheet” has the meaning set forth in Section 2.04(a).
 
 
“Final Purchase Price” has the meaning set forth in Section 2.04(a).
 
 
“Financial Statements” has the meaning set forth in Section 3.06.
 
 
“Fundamental Representation” has the meaning set forth in Section 8.01.
 
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.
 
 
“Indemnified Party” has the meaning set forth in Section 8.04.
 
 
“Indemnifying Party” has the meaning set forth in Section 8.04.
 
 
“Independent Accountants” has the meaning set forth in Section 2.04(b).
 
 
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world:  (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) patents and patent applications; (e)
websites and internet domain name registrations; and (f) all other intellectual
property and industrial property rights and assets, and all rights, interests
and protections that are associated with, similar to, or required for the
exercise of, any of the foregoing.
 
 
“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Seller’s Affiliates,
grant Seller exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used exclusively in connection with the Business.
 
 
“Intellectual Property Registrations” means all Intellectual Property related to
the Business that is subject to any issuance, registration, application or other
filing by, to or with any Governmental Authority or authorized private registrar
in any jurisdiction, including registered trademarks, domain names, and
copyrights, issued and reissued patents and pending applications for any of the
foregoing.
 
 
“Interim Balance Sheet” has the meaning set forth in Section 3.06.
 
 
“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.
 
 
“Interim Financial Statements” has the meaning set forth in Section 3.06.
 
 
“Inventory” shall mean all of the inventory owned by the Company, whether
located at the Company’s business premises, in transit, or located elsewhere,
including finished goods and consigned goods, work in process, and raw
materials.
 
 
“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of those Persons listed on Schedule
1.01(a) and the knowledge such Persons would acquire after a reasonably diligent
inquiry into the fact or matter in question.
 
 
“Known Actions” has the meaning set forth in Section 3.16(a).
 
 
“Known Judgments” has the meaning set forth in Section 3.16(b).
 
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
 
“Liabilities” has the meaning set forth in Section 3.07.
 
 
“Losses” means actual out-of-pocket losses, damages of any kind, awards, losses,
liabilities, judgments, obligations, assessments, fines, sanctions, penalties,
charges, costs,  expenses, payments, all interest thereon (including court
costs, costs of defense, and reasonable attorneys’ fees, accountants and other
professional advisors) and all amounts paid incident to any compromise or
settlement of any claim, lawsuit or arbitration.
 
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, or (b)
the ability of Seller to consummate the transactions contemplated hereby.
 
 
“Material Contracts” has the meaning set forth in Section 3.09(a).
 
 
“October Balance Sheet” has the meaning set forth in Section 2.02.
 
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
 
“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).
 
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
 
“Post-Closing Adjustment” has the meaning set forth in Section 2.04(a).
 
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
 
“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.
 
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
 
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.
 
 
“Purchase Price” has the meaning set forth in Section 2.02.
 
 
“Purchase Price Formula” has the meaning set forth in Section 2.02.
 
 
“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.
 
 
“Release” means any actual or threatened release, spilling, leaking, emitting,
discharging, dumping, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
structure, facility or fixture).
 
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
 
“Sale” has the meaning set forth in Section 5.13.
 
 
“Section 338(h)(10) Election” has the meaning set forth in Section 6.04(a).
 
 
“Seller” has the meaning set forth in the preamble.
 
 
“Seller Indemnitees” has the meaning set forth in Section 8.03.
 
 
“Seller Release” means an agreement executed and delivered by Seller at the
Closing releasing Buyer and the Company from any Action Seller may have
resulting from Seller’s (i) status as a holder of equity interests in the
Company or (ii) arising prior to the Closing with respect to any employment,
service, consulting or other similar agreement entered into by Seller with the
Company.
 
 
“Seller’s Accountants” means Ernst & Young, LLP.
 
 
“Shares” has the meaning set forth in the recitals.
 
 
“Straddle Period” has the meaning set forth in Section 6.03.
 
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, business or commercial
activity, capital stock, franchise, registration, value added, alternative or
add-on minimum, profits, license, lease, service, service use, withholding,
payroll, employment, social security (or similar), unemployment, disability,
estimated, excise, severance, environmental (including taxes under Code  § 59A),
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, whether computed on a separate or consolidated, unitary
or combined basis or in any other manner, and specifically including without
limitation, any amounts payable under the Foreign Account Tax Compliance Act,
together with any interest, additions or penalties with respect thereto, whether
disputed or not, and any interest in respect of such additions or penalties.
 
 
“Tax Claim” has the meaning set forth in Section 6.05.
 
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes or as required by the Foreign Account Tax Compliance Act,
including any schedule or attachment thereto, and including any amendment
thereof.
 
 
“Third Party Claim” has the meaning set forth in Section 8.05(a).
 
 
“Top Customer” has the meaning set forth in Section 3.25(a).
 
 
“Top Supplier” has the meaning set forth in Section 3.25(b).
 
 
“Transaction Documents” means this Agreement, and any other document,
instrument, or agreement to be entered into by any of the parties in connection
with the transactions contemplated by this Agreement.
 
 
ARTICLE II                                
 
 
Purchase and sale
 
Section 2.01 Purchase and Sale
 
.  Subject to the terms and conditions set forth herein, at the Closing, Seller
shall sell to Buyer, and Buyer shall purchase from Seller, the Shares, free and
clear of all Encumbrances, for the consideration specified in Section 2.02.
 
Section 2.02 Purchase Price
 
.  The aggregate purchase price for the Shares shall equal the amount determined
pursuant to the following formula (the “Purchase Price Formula”): (i) the net
book value of the assets of the Company that are related to the Business,
determined in accordance with GAAP, less (ii) accounts payable of the Company
that are related to the Business, less (iii) accrued warranty expense related to
the Business, less (iv) other accrued items related to the Business including
customer deposits, vacation pay, sales and use tax, and sales commissions, plus
(v) $6,000,000.00, all determined as of the Closing Date  (the “Purchase Price”)
and subject to the post-closing adjustment pursuant to Section 2.04 hereof. An
illustration of how the Purchase Price shall be calculated is reflected on
Schedule 2.02, which shows the calculation as of September 30, 2012 which would
have resulted in a Purchase Price of $46,787,288.  The Purchase Price shall be
estimated at the Closing (the “Estimated Purchase Price”) based on the Company’s
balance sheet as of October 31, 2012 (the “October Balance Sheet”) using the
Purchase Price Formula, and shall be adjusted subsequent to Closing pursuant to
Section 2.04.  The October Balance Sheet shall be prepared using the same
accounting methods, practices, principles, policies and procedures that were
used in the preparation of the Interim Balance Sheet.  The Estimated Purchase
Price shall be determined without taking into account (i) any amounts reflected
on the October Balance Sheet as “Advances from Corporate,” “Intercompany
Payables,” or Intercompany Receivables,” which amounts shall be satisfied at or
prior to Closing pursuant to Section 2.07 of this Agreement. In the event that a
Section 338(h)(10) election is made, the parties agree to allocate the Purchase
Price for tax purposes as provided in Section 6.04(b).
 
Section 2.03 Transactions to be Effected at the Closing
 
.
 
(a) At the Closing, Buyer shall deliver to Seller:
 
(i) The Estimated  Purchase Price by wire transfer of immediately available
funds to an account of Seller designated in writing by Seller to Buyer no later
than two (2) Business Days prior to the Closing Date; and
 
(ii) the Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.02 of this Agreement.
 
(b) At the Closing, Seller shall deliver to Buyer:
 
(i) stock certificates evidencing the Shares, free and clear of all
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required stock transfer
tax stamps affixed thereto; and
 
(ii) the Transaction Documents and all other agreements, documents, instruments
or certificates required to be delivered by Seller at or prior to the Closing
pursuant to Section 7.01 of this Agreement.
 
Section 2.04 Post-Closing Adjustment
 
.
 
(a) Post-Closing Adjustment.
 
(i) Within 45 days after the Closing Date, Seller shall prepare and deliver to
Buyer a balance sheet of the Company as of the Closing Date (the “Final Balance
Sheet”) and a final calculation of the  Purchase Price based on the Final
Balance Sheet (the “Final Purchase Price”).  The Final Balance Sheet shall be
prepared using the same accounting methods, practices, principles, policies and
procedures that were used in the preparation of the Interim Balance Sheet and
the October Balance Sheet.  The Final Purchase Price shall be determined using
the Purchase Price Formula and in the same manner as the Estimated Purchase
Price was determined.  In connection with the preparation of the Final Balance
Sheet, the parties, through their respective representatives, shall perform a
physical count of the Inventory in an agreed upon manner to determine the net
book value of the Inventory to be reflected on the Final Balance Sheet.  Buyer
shall provide such cooperation to Seller as may be reasonably required to
complete the Final Balance Sheet which may include access to the Company’s
employees and books and records in a manner that will not unreasonably interfere
with the Company’s business.
 
(ii) The post-closing purchase price adjustment shall be in an amount equal to
the Final Purchase Price minus the Estimated Purchase Price (the “Post-Closing
Adjustment”). If the Post-Closing Adjustment is a positive number, Buyer shall
pay to Seller an amount equal to the Post-Closing Adjustment. If the
Post-Closing Adjustment is a negative number, Seller shall pay to Buyer an
amount equal to the Post-Closing Adjustment.
 
(b) Examination and Review.
 
(i) Examination. After receipt of the Final Balance Sheet, Buyer shall have 45
days (the “Review Period”) to review the Final Balance Sheet and Seller’s
calculation of the Final Purchase Price.  During the Review Period, Buyer and
Buyer’s Accountants shall have full access to the books and records of the
Company and the personnel of, and work papers prepared by, Seller and/or
Seller’s Accountants, to the extent that they relate to the Final Balance Sheet
and the calculation of the Final Purchase Price, as Buyer may reasonably request
for the purpose of reviewing the Final Balance Sheet and to prepare a Statement
of Objections (defined below).
 
(ii) Objection. On or prior to the last day of the Review Period, Buyer may
object to the Final Balance Sheet and the Final Purchase Price by delivering to
Seller a written statement setting forth Buyer’s objections in reasonable
detail, indicating each disputed item or amount and the basis for Buyer’s
disagreement therewith (the “Statement of Objections”). If Buyer fails to
deliver the Statement of Objections before the expiration of the Review Period,
the Final Balance Sheet and the Final Purchase Price shall be deemed to have
been accepted by Buyer. If Buyer delivers the Statement of Objections before the
expiration of the Review Period, Buyer and Seller shall negotiate in good faith
to resolve such objections within 30 days after the delivery of the Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, the Final Balance Sheet and the Final Purchase Price with
such changes as may have been previously agreed in writing by Buyer and Seller,
shall be final and binding.
 
(iii) Resolution of Disputes. If Seller and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts” and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to an independent regional or
national accounting firm agreed upon by the parties (the “Independent
Accountants”) who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts only and make any adjustments to the Final Balance Sheet and
the Final Purchase Price utilizing the same accounting methods as were used in
the preparation of the October Balance Sheet and the determination of the
Estimated Purchase Price.  The parties hereto agree that all adjustments shall
be made without regard to materiality. The Independent Accountants shall only
decide the specific items under dispute by the parties and their decision for
each Disputed Amount must be within the range of values assigned to each such
item in the Final Balance Sheet and the Statement of Objections, respectively.
 
(iv) Fees of the Independent Accountants. Seller and Buyer shall each pay
one-half (1/2) of the fees and expenses of the Independent Accountants.
 
(v) Determination by Independent Accountants. The Independent Accountants shall
make a determination as soon as practicable within 30 days (or such other time
as the parties hereto shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Final Balance
Sheet and/or the Final Purchase Price shall be conclusive and binding upon the
parties hereto.
 
(vi) Payments of Post-Closing Adjustment. Except as otherwise provided herein,
any payment of the Post-Closing Adjustment shall (A) be due (x) within five
Business Days of acceptance of the Final Balance Sheet and the Final Purchase
Price or (y) if there are Disputed Amounts, then within five (5) Business Days
of the resolution described in clause (v) above; and (B) be paid by wire
transfer of immediately available funds to such account as is directed by Buyer
or Seller, as the case may be.
 
(c) Adjustments for Tax Purposes. Any payments made pursuant to Section 2.04
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.
 
Section 2.05 Closing
 
. Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
a time and place agreed upon by the parties, on the second Business Day after
all of the conditions to Closing set forth in Article VII are either satisfied
or waived (other than conditions which, by their nature, are to be satisfied on
the Closing Date), or at such other time, date or place as Seller and Buyer may
mutually agree upon in writing. The date on which the Closing is to occur is
herein referred to as the “Closing Date”.
 
Section 2.06 Excluded Business
 
.  Prior to Closing, Seller shall cause the Company to transfer to an Affiliate
all finished goods, work in process, accounts receivable, raw materials and
intellectual property used solely in connection with or arising from the
Company’s production and sale of vertical directional drill systems (the
“Excluded Business”), and such Affiliate shall assume all products liability,
warranty liability and liability for customer deposits with respect to the
Excluded Business.
 
Section 2.07 Intercompany Receivables and Payables
 
.  All amounts owing by Seller or its Affiliates to the Company shall be
satisfied at or prior to Closing.  All amounts owing by the Company to Seller
(including those reflected on the Interim Balance Sheet as “Advances from
Corporate” and “Intercompany Payables”) shall be contributed to the capital of
the Company at closing and the Company shall have no further obligation with
respect to such amounts.  All amounts owing by the Company to other affiliates
of the Company shall be assumed by Seller and contributed to the capital of the
Company at closing.  All Company Debt shall be satisfied by Seller at or prior
to the Closing Date.
 
Section 2.08 Mud Pump and Cleaning Systems
 
.  The assets of the Company include its mud pump and cleaning systems
technology and products.  It is the intent and agreement of the parties that the
currently existing technology related to the mud pump and cleaning systems will
be shared and that the Company will have exclusive use of it in the HDD/utility
market and that Seller or an Affiliate of Seller will have exclusive use of it
in the oil and gas market, but that neither will employ such technology in the
other’s market for a period of five (5) years after the Closing Date.  Prior to
Closing, the Company will produce a copy of the drawings for this technology and
transfer it to Seller.
 
 
ARTICLE III                                
 
 
Representations and warranties of seller
 
Except as set forth in the Schedules attached hereto, Seller and the Company
jointly and severally represent and warrant to Buyer that the statements
contained in this Article III are true and correct on the date hereof and will
be true and correct on the Closing Date except to the extent disclosed in an
update to a Schedule.  Any matter disclosed in any Schedule shall be deemed to
have been disclosed in all applicable Schedules.
 
Section 3.01 Organization and Authority of Seller
 
.  Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Tennessee. Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Seller is or will be a party has been duly executed and delivered by
Seller (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 3.02 Organization, Authority and Qualification of the Company
 
.  The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Delaware and has full corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted. Schedule 3.02 sets forth each jurisdiction in which the
Company is licensed or qualified to do business, and the Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary. All corporate actions taken by the Company in connection with this
Agreement and the other Transaction Documents will be duly authorized on or
prior to the Closing.
 
Section 3.03 Capitalization
 
.
 
(a) The authorized capital stock of the Company includes 2,200 shares of Class A
Common Stock (“Common Stock”), of which 1,335 shares are issued and outstanding
and constitute the Shares.  The Company has the following additional capital
stock authorized, of which no shares are outstanding:  350 Class A Cumulative
Convertible Preferred Shares, 350 Class B Cumulative Convertible Preferred
Shares, 3,800 Class C Cumulative Non-Convertible Preferred Shares, and 800 Class
B Common Shares.  All of the Shares have been duly authorized, are validly
issued, fully paid and non-assessable, and are owned of record and beneficially
by Seller, free and clear of all Encumbrances. Upon consummation of the
transactions contemplated by this Agreement, Buyer shall own all of the Shares,
free and clear of all Encumbrances.  There are no shares of Common Stock of the
Company outstanding except for the Shares.
 
(b) All of the Shares were issued in compliance with applicable Laws. None of
the Shares were issued in violation of any agreement, arrangement or commitment
to which Seller or the Company is a party or is subject to or in violation of
any preemptive or similar rights of any Person.
 
(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating Seller or
the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, stockholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Shares.  There is no capital stock of the Company outstanding except for the
Shares
 
Section 3.04 No Subsidiaries
 
.  The Company does not own, or have any interest in any shares or have an
ownership interest in any other Person.
 
Section 3.05 No Conflicts; Consents
 
.  The execution, delivery and performance by Seller of this Agreement and the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the certificate of incorporation, by-laws or other organizational documents of
Seller or the Company; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Seller or the
Company; or (c) except as set forth in Schedule 3.05, require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Seller or the Company is a party or by
which Seller or the Company is bound or to which any of their respective
properties and assets are subject (including any Material Contract). No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Seller or the
Company in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
 
Section 3.06 Financial Statements
 
.  Complete copies of the Company’s unaudited financial statements consisting of
the balance sheet of the Company as of December 31 in each of the years 2009,
2010, and 2011 and the related statements of income and retained earnings and
stockholders’ equity for the years then ended (the “Annual Financial
Statements”), and unaudited financial statements consisting of the balance sheet
of the Company as of September 30, 2012 and the related statements of income and
retained earnings and stockholders’ equity for the nine- month period then ended
(the “Interim Financial Statements” and together with the Annual Financial
Statements, the “Financial Statements”) have been delivered to Buyer, copies of
which are set forth on Schedule 3.06. The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved, subject, in the case of the Annual Financial Statements to the
following: (i) provisions for federal income taxes are excluded from the income
statements, (ii) current year federal income tax assets and liabilities and
deferred federal income tax assets and liabilities are excluded from the balance
sheets; (iii) the effect of the current year’s federal income tax provision is
excluded from equity on the balance sheets and from the statements of retained
earnings; (iv) interest and management fees charged by Astec, Inc. are excluded
from the income statements; (v) current year accruals for interest and
management fees charged by Seller are excluded from the balance sheets; (vi) the
effect of the current year’s interest and management fees charged by  Seller are
excluded from equity on the balance sheets and from the statements of retained
earnings; and (vii) the absence of GAAP mandated footnotes; and in the case of
the Interim Financial Statements, to the absence of normal and recurring
year-end adjustments.  The Financial Statements are based on the books and
records of the Company, and fairly present (in all material respects) the
financial condition of the Company as of the respective dates they were prepared
and the results of the operations of the Company for the periods indicated. The
balance sheet of the Company as of December 31, 2011 is referred to herein as
the “Balance Sheet” and the date thereof as the “Balance Sheet Date” and the
balance sheet of the Company as of September 30, 2012 is referred to herein as
the “Interim Balance Sheet” and the date thereof as the “Interim Balance Sheet
Date”.  The Company maintains a standard system of accounting and controls
established and administered in accordance with GAAP.
 
Section 3.07 Undisclosed Liabilities
 
. To Seller’s Knowledge, the Company has no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise
(“Liabilities”), except (a) those which are adequately reflected or reserved
against in the Interim Balance Sheet as of the Interim Balance Sheet Date, and
(b) those which have been incurred in the ordinary course of business consistent
with past practice since the Interim Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.
 
Section 3.08 Absence of Certain Changes, Events and Conditions
 
.  Since the Interim Balance Sheet Date, the Company has operated in the
ordinary course of business consistent with past practice.  Without limitation,
since the Interim Balance Sheet Date there has not been, with respect to the
Company, any:
 
(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
 
(b) amendment of the charter, by-laws or other organizational documents of the
Company;
 
(c) split, combination or reclassification of any shares of its capital stock;
 
(d) issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;
 
(e) declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock;
 
(f) material change in any method of accounting or accounting practice of the
Company;
 
(g) incurrence, assumption or guarantee of any indebtedness for borrowed money;
 
(h) transfer, assignment or grant of any license or sublicense of any rights
under or with respect to any Intellectual Property;
 
(i) damage, destruction or loss (whether or not covered by insurance) to its
property;
 
(j) any capital investment in, or any loan to, any other Person;
 
(k) acceleration, termination, material modification to or cancellation of any
Material Contract;
 
(l) any material capital expenditures;
 
(m) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of its employees, officers, directors, independent contractors or consultants,
other than as provided for in any written agreements;
 
(n) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders, directors, officers and employees;
 
(o) entry into a new line of business or abandonment or discontinuance of
existing lines of business other than the Excluded Business;
 
(p) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof; or
 
(q) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
 
Section 3.09 Material Contracts
 
.
 
(a) Schedule 3.09(a) lists each of the following Contracts of the Company (such
Contracts, together with all Contracts concerning the occupancy, management or
operation of any Real Property and all Contracts relating to Intellectual
Property being referred to herein as “Material Contracts”):
 
(i) all purchase and sales orders;
 
(ii) all Contracts that require the Company to purchase its total requirements
of any product or service from a third party or that contain “take or pay”
provisions;
 
(iii) all Contracts that provide for the indemnification by the Company of any
Person or the assumption of any Tax, environmental or other Liability of any
Person;
 
(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
 
(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts to which the Company is a party;
 
(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company is a party and which
are not cancellable without material penalty or without more than ninety (90)
days’ notice;
 
(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees) of the Company or
which purports to create an Encumbrance on any assets of the Company;
 
(viii) all Contracts with any Governmental Authority to which the Company is a
party;
 
(ix) all Contracts that limit or purport to limit the ability of the Company to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
 
(x) any Contracts to which the Company is a party that provide for any joint
venture, partnership or similar arrangement by the Company;
 
(xi) all Contracts between or among the Company on the one hand and Seller or
any Affiliate of Seller (other than the Company) on the other hand;
 
(xii) any other Contract that is material to the Company and not previously
disclosed pursuant to this Section 3.09;
 
(xiii) any material license of Intellectual Property except for licenses implied
by the sale of goods and licenses to software generally commercially available;
 
(xiv) any Contract providing for severance, retention, change in control or
other similar payments or benefits, with the amount of such payments or benefits
set forth on Schedule 3.09(a)(xv);
 
(xv) any Contract pursuant to which the Company leases or rents any personal
property from any other Person; and
 
(xvi) any Contract pursuant to which the Company leases or rents any personal
property to any other Person.
 
(b) Each Material Contract is valid and binding on the Company in accordance
with its terms and is in full force and effect. None of the Company or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under) in any material respect, or has
provided or received any notice of any intention to terminate, any Material
Contract. To Seller’s Knowledge, no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Material Contract or result in a termination thereof or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of any benefit thereunder.
 
Section 3.10 Title to Assets; Real Property
 
.
 
(a) The Company has good and valid (and, in the case of owned Real Property,
good and marketable fee simple) title to, or a valid leasehold interest in, all
Real Property and tangible personal property reflected in the Interim Balance
Sheet or acquired after the Interim Balance Sheet Date, other than properties
and assets sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Interim Balance Sheet Date. All such
properties and assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):
 
(i) liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Balance Sheet;
 
(ii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent; or
 
(iii) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property or that do not materially prevent or restrict the
operations of the Company at the Real Property.
 
(iv) equipment leases with third parties entered into in the ordinary course of
business consistent with past practice; or
 
(v) Encumbrances of record with respect to the Real Property.
 
(b) Schedule 3.10(b) lists (i) the street address of each parcel of Real
Property; (ii) if such property is leased or subleased by the Company, the
landlord under the lease, the rental amount currently being paid, and the
expiration of the term of such lease or sublease for each leased or subleased
property; and (iii) the current use of such property. To Seller’s Knowledge, the
use and operation of the Real Property in the conduct of the Company’s business
do not violate in any material respect any Law, covenant, condition,
restriction, easement, license, permit or agreement. There are no Actions
pending nor, to the Seller’s Knowledge, threatened against or affecting the Real
Property or any portion thereof or interest therein in the nature or in lieu of
condemnation or eminent domain proceedings.
 
Section 3.11 Condition And Sufficiency of Assets
 
.  To Seller’s Knowledge, the buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property currently owned or leased by the Company, together with all other
properties and assets of the Company, are sufficient for the continued conduct
of the Company’s business after the Closing in substantially the same manner as
conducted prior to the Closing and constitute all of the rights, property and
assets necessary to conduct the business of the Company as currently
conducted.  To Seller’s Knowledge all such property and assets are in good
repair and working condition and have been maintained in accordance with
industry standards.
 
Section 3.12 Intellectual Property
 
. Schedule 3.12 lists all Intellectual Property owned or used by the Company in
connection with the Business, including Intellectual Property Registrations and
Intellectual Property Licenses. Except as set forth in Schedule 3.12, Seller
owns or has the right to use all Intellectual Property necessary to conduct the
Business as currently conducted without payment of any amount. other than
license, filing, continuation, renewal or maintenances fees, taxes and similar
charges. Except as set forth in Schedule 3.12, to Seller’s Knowledge:  (i)
Seller’s conduct of the Business as currently conducted does not infringe,
violate, dilute or misappropriate the Intellectual Property of any Person; and
(ii) no Person is infringing, violating, diluting or misappropriating any
Intellectual Property Assets.
 
Section 3.13 Inventory
 
.  All finished goods inventory of the Company consists of a quality and
quantity usable and salable in the ordinary course of business consistent with
past practice, except for obsolete, damaged, defective or slow-moving items that
have been written off or written down to fair market value or for which adequate
reserves have been established. All such inventory is owned by the Company free
and clear of all Encumbrances, and no inventory is held on a consignment basis.
To Seller’s Knowledge, the quantities of each item of inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company.
 
Section 3.14 Accounts Receivable
 
. Except as set forth on Schedule 3.14, the accounts receivable reflected on the
Interim Balance Sheet and the accounts receivable arising after the date thereof
have arisen from bona fide transactions entered into by the Company involving
sales of goods actually made or the rendering of services actually performed in
the ordinary course of business consistent with past practice, and are not owing
by Affiliates of the Company.  There are no material disputes with respect to
any of the accounts receivable reflected on the Interim Balance Sheet that have
not been reserved for on the Financial Statements. Schedule 3.14 includes a true
and complete listing of the accounts receivable of the Company.
 
Section 3.15 Insurance
 
.  Schedule 3.15 contains an accurate and complete list of all policies of fire
and other casualty, auto liability, general liability, theft, workers’
compensation, directors and officers, business interruption and other forms of
insurance owned or held by the Company, specifying the insurer, the policy
number, the term of the coverage.  All present policies are in full force and
effect.  The Company has not received any notice from any insurer under such
policies of any cancellations, or material premium increases with respect to
such policies. Schedule 3.15 lists each claim made against the Company’s
insurance policies with respect to the Business since December 31, 2009.
 
Section 3.16 Legal Proceedings; Governmental Orders
 
.
 
(a) Except for the items listed on Schedule 3.16(a) (the “Known Actions”), there
are no Actions pending or, to Seller’s Knowledge, threatened (a) against or by
the Company affecting any of its properties or assets (or by or against Seller
or any Affiliate thereof and relating to the Company); or (b) against or by the
Company, Seller or any Affiliate of Seller that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement.
 
(b) Except for the items listed on Schedule 3.16(b) (the “Known Judgments”),
there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any of its properties or
assets.
 
Section 3.17 Compliance With Laws; Permits
 
.
 
(a) To Seller’s Knowledge, the Company has complied, and is now complying, with
all Laws applicable to it or the Business.
 
(b) Schedule 3.17(b) lists all current Permits (other than Environmental
Permits) issued to the Company, including the names of the Permits and their
respective dates of issuance and expiration. All Permits required for the
Company to conduct its business have been obtained by it and are valid and in
full force and effect and do not contain any adverse modifications.  The Company
is in full compliance with the terms and requirements of all such Permits.
 
(c) Neither the Company, nor any of its officers, directors, agents, employees
or any other Persons acting on its behalf has made or accepted any payment,
compensation, or gift in violation of the United States Foreign Corrupt
Practices Act or any similar Law of any foreign jurisdiction.
 

10727826_4
 
 

--------------------------------------------------------------------------------

 

Section 3.18 Environmental Matters
 
.
 
(a) The Company is currently and has been in compliance with all Environmental
Laws and has not, and the Seller has not, received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.
 
(b) The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Schedule 3.18(b) necessary
for the ownership, lease, operation or use of the business or assets of the
Company and all such Environmental Permits are in full force and effect, and
shall be maintained in full force and effect by Seller through the Closing Date
in accordance with Environmental Law, and neither Seller nor the Company is
aware of any condition, event or circumstance that might prevent or impede,
after the Closing Date, the ownership, lease, operation or use of the business
or assets of the Company as currently carried out.
 
(c) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of the Company or any
real property currently or formerly owned, operated or leased by the Company,
and neither the Company nor Seller has received an Environmental Notice that any
real property currently or formerly owned, operated or leased in connection with
the business of the Company (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material which could reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Law or
term of any Environmental Permit by, Seller or the Company.
 
(d) Schedule 3.18(d) contains a complete and accurate list of all active or
abandoned aboveground or underground storage tanks owned or operated by the
Company.
 
(e) Neither Seller nor the Company has retained or assumed, by contract or
operation of Law, any liabilities or obligations of third parties under
Environmental Law.
 
Section 3.19 Employee Benefit Matters
 
.
 
(a) Schedule 3.19(a) contains a true and complete list of each pension, benefit,
retirement, compensation, profit-sharing, deferred compensation, incentive,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of §3(3) of ERISA,
whether or not tax-qualified and whether or not subject to ERISA, which is or
has been maintained, sponsored, contributed to, or required to be contributed to
by the Company, or any entity, trade or business that is a member of a group
described in §414(b),(c), (m) or (o) of the Code that includes the Company (an
“ERISA Affiliate”), for the benefit of any current or former employee, officer,
director, retiree, independent contractor or consultant of the Company or any
spouse or dependent of such individual, or under which the Company has or may
have any Liability, or with respect to which Buyer or any of its Affiliates
would reasonably be expected to have any Liability, contingent or otherwise (as
listed on Schedule 3.19(a), each, a “Benefit Plan”).
 
(b) Except as set forth in Schedule 3.19(b), each Benefit Plan has been
established, administered and maintained in accordance with its terms and in
compliance with all applicable Laws (including ERISA and the Code), and all
required filings with respect to such Benefit Plans have been made on a timely
basis.
 
(c) No Benefit Plan is subject to Title IV of ERISA or §412 of the Code, or is a
multi-employer plan within the meaning of §3(37)(A) of ERISA.
 
(d) None of the Benefit Plans promises or provides health, life or other welfare
benefits to retirees or former employees, or severance benefits, except as
required by Code §4980B, §601 through §609 of ERISA, or comparable state
statutes which provide for continuing health care coverage.
 
(e) With respect to each Benefit Plan that is intended to be qualified under
§401(a) of the Code and trust intended to be exempt from tax pursuant to §501(a)
of the Code, such Benefit Plan and/or trust is subject to a currently effective
favorable determination, notification, advisory or opinion letter, as
applicable, as to its qualification status from the Internal Revenue Service or
still has a remaining period of time to obtain such a determination from the
Internal Revenue Service under applicable Treasury regulations.  To Seller’s
Knowledge, no reason exists that would cause such qualified status to be revoked
for any period.
 
(f) There are no Actions pending or, to Seller’s Knowledge, threatened by the
IRS or Department of Labor with respect to any of the Benefit Plans.  Neither
the Company (and any Person who the Company has an obligation to indemnify) nor
any ERISA Affiliate has engaged in any transactions with respect to any Benefit
Plan that would reasonably be expected to subject the Company to a material Tax,
penalty or Liability imposed by §4975 of the Code or §406 or §407 of ERISA.
 
(g) All contributions, reserves or premiums payments required to be made by the
Company or an ERISA Affiliate under the terms of any Benefit Plan have been
timely made or have been reflected in the Financial Statements.
 
(h) Except as disclosed on Schedule 3.19(h), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
by the Sellers or in connection with any other event will (i) result in any
payment (including any severance or unemployment compensation) becoming due from
the Company or any ERISA Affiliate under any of the Benefit Plans, (ii) increase
any benefits otherwise payable under any of the Benefit Plans, or (iii) result
in the acceleration of the time of payment or vesting of any such benefits to
any extent.  No obligation exists under any Benefit Plan or otherwise to make a
payment or transfer, accelerate a payment or transfer, or provide any other
benefit that would constitute an “excess parachute payment” under §280G of the
Code.
 
(i) Except as disclosed on Schedule 3.19(i), each Benefit Plan, or Company’s
participation in a Benefit Plan, can be terminated without further liability to
Company.
 
(j) Each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined in §409A(d)(1) of the Code) is in compliance with Code §409A and the
rules and regulations issued thereunder as to both form and operation.  The
Company is not a party to, and is not otherwise obligated under, any contract,
plan or arrangement that provides for the gross-up of the Tax imposed by
§409A(a)(1)(B) of the Code.
 
Section 3.20 Employment Matters
 
.
 
(a) Section 3.20(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Company as of
the date hereof, and sets forth for each such individual the following: (i)
name; (ii) title or position (including whether full or part time); (iii) hire
date; (iv) current annual base compensation rate; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof. Except as set forth in
Schedule 3.20(a), as of the date hereof, all compensation, including wages,
commissions and bonuses, payable to employees, independent contractors or
consultants of the Company for services performed on or prior to the date hereof
have been paid in full (or accrued in full on the final balance sheet used to
calculate the Purchase Price) and there are no outstanding agreements,
understandings or commitments of the Company with respect to any compensation,
commissions or bonuses.
 
(b) The Company is not, and has not been for the past five (5) years, a party
to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five (5) years, any
Union representing or purporting to represent any employee of the Company, and,
to Seller’s Knowledge, no Union or group of employees is seeking or has sought
to organize employees for the purpose of collective bargaining. Except as set
forth in Schedule 3.20(a), since September 20, 1999, there has never been, nor
has there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar labor disruption or dispute
affecting the Company or any of its employees.
 
Section 3.21 Taxes
 
.  Except as set forth in Schedule 3.21:
 
(a) All Tax Returns required to be filed on or before the Closing Date by the
Company have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by the
Company (whether or not shown on any Tax Return) have been, or will be, timely
paid, even if another party has contractually agreed to pay such Tax.  The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return except as permitted by Law.  The Affiliated Group of
which the Seller is the common parent has filed all income Tax Returns that it
was required to file for each taxable period during which the Company (or any
predecessor of the Company) was a member of the group and to the Knowledge of
Seller, all such Tax Returns were correct and complete and were prepared in
compliance with applicable laws and regulations (i) in all respects in so far as
they relate to the Company and (ii) in all material respects in so far as the do
not relate to the Company.  All income Taxes owed by the Affiliated Group of
which the Seller is the common parent (whether or not shown on any Tax Return)
have been paid for each taxable period during which the Company (or any
predecessor of the Company) was a member of the group.
 
(b) The Company has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law
and all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.  To the Seller’s Knowledge, the Company has complied
in all respects with the Foreign Account Tax Compliance Act.  All Tax elections
of the Company have been timely and properly made.
 
(c) Seller has not received notice of any claim by any taxing authority in any
jurisdiction where the Company does not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction.
 
(d) No Tax Returns have been audited.  There are no liens for Taxes (other than
Taxes not yet due and payable) upon any of the assets of the Company.
 
(e) To the Knowledge of Seller, the amount of the Company’s Liability for unpaid
Taxes for all periods ending on or before the Interim Balance Sheet Date does
not, in the aggregate, exceed the amount of accruals for Taxes (excluding
reserves for deferred Taxes) reflected on the Interim Financial Statements.  To
the Knowledge of Seller, the amount of the Company’s Liability for unpaid Taxes
for all periods following the end of the recent period covered by the Financial
Statements shall not, in the aggregate, exceed the amount of accruals for Taxes
(excluding reserves for deferred Taxes) as adjusted for the passage of time in
accordance with the past custom and practice of the Company (and which accruals
shall not exceed comparable amounts incurred in similar periods in prior years).
 
(f) Seller is not a “foreign person” as that term is used in Treasury
Regulations §1.1445-2. The Company is not, nor has it been, a United States real
property holding corporation (as defined in §897(c)(2) of the Code) during the
applicable period specified in §897(c)(1)(a) of the Code.
 
(g) The Company is not a party to any venture, partnership, contract or
arrangement under which it could be treated as a party for federal income tax
purposes; the Company does not have a permanent establishment located in any tax
jurisdiction other than the United States and is not liable for the payment of
Taxes levied by any jurisdiction located outside the United States.  No state of
facts exists or has existed that would constitute grounds for the assessment of
Tax liability against the Company with respect to any period that has not been
audited by the IRS or other taxing authority. All transactions that could give
rise to an understatement of federal income Tax (within the meaning of §6662 of
the Code or any predecessor provision thereof) have been adequately disclosed on
the Company’s Tax Returns in accordance with §6662(d)(2)(B) of the Code or any
predecessor provision thereof.
 
(h) There is no material dispute or claim concerning any Tax Liability of the
Company or of any Affiliated Group for any taxable period during which the
Company was a member of the group either (i) claimed or raised by any
Governmental Authority or (ii) as to which Seller, and Seller’s directors and
officers has knowledge based on personal contact with any agent of such
Governmental Authority.  The Company is not the recipient or the subject of any
private letter ruling from the IRS.
 
(i) The Company is not a party to any agreement, contract, arrangement, or plan
that has resulted or would result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Code §280G (or
any corresponding provision of state, local, or non-U.S. Tax law) in connection
with the transactions contemplated by this Agreement.
 
(j) The Company has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return other than a group the common parent of
which is Seller.
 
(k) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing as a result of any:
 
(i) change in method of accounting for a taxable period ending on or prior to
the Closing;
 
(ii) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax Law);
 
(iii) intercompany transactions or any excess loss account described in Treasury
Regulation under Code §1502 (or any corresponding or similar provision of state,
local, or non-U.S. income Tax Law);
 
(iv) installment sale or open transaction disposition made on or prior to the
Closing;
 
(v) prepaid amount received on or prior to the Closing; or
 
(vi) election under Code §108(i).
 
(l) Within the past three (3) years, the Company has not distributed stock of
another Person or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Code §355 or Code §361.  The Company has not engaged in any transaction
described in Code §368 or Code §332.
 
(m) The Company has not been a party to any “listed transaction” as defined in
Code §6707A(c)(2) and Treasury Regulation §1.6011-4(b)(2).
 
(n) Seller has filed a consolidated federal income Tax Return with the Company
for the taxable year immediately preceding the current taxable year and is
eligible to make a Code §338(h)(10) election.
 
(o) Neither Seller nor Seller’s directors, officers, or any employee responsible
for tax matters of Seller and its subsidiaries expects any Government Authority
to assess any additional income Taxes against the Affiliated Group of which the
Seller is the common parent for any taxable period during which the Company was
a member of the group.  The Affiliated Group of which the Seller is the common
parent has not waived any statute of limitations in respect of any income Taxes
or agreed to any extension of time with respect to a material income Tax
assessment or deficiency for any taxable period during which the Company was a
member of the group.
 
(p) The consummation of the transactions contemplated by this Agreement will not
result in the recapture of any Tax benefit previously claimed by the Company.
 
Section 3.22 Books and Records
 
.  The minute books and stock record books of the Company, all of which have
been made available to Buyer, are complete and correct in all material respects
and have been maintained in accordance with sound business practices. At the
Closing, all of those books and records will be in the possession of the
Company.
 
Section 3.23 Manufacturing and Marketing Rights
 
.  The Company has not granted to any Person any rights to manufacture, produce,
assemble, license, distribute, market, or sell any products that are or were
developed, manufactured, marketed or sold by the Company in connection with the
Business, and Seller is not bound by any agreement that will affect Buyer’s
right to develop, manufacture, assemble, distribute, market or sell such
products after the Closing.
 
Section 3.24 Directors and Officers
 
.  Schedule 3.24 sets forth a true and complete list of each director and
officer of the Company.
 
Section 3.25 Customers and Suppliers
 
.
 
(a) Schedule 3.25(a) sets forth a list of the five (5) largest customers in
terms of the dollar value of goods and services sold by Seller relating to the
operation of the Product Line during the twelve month period ended September 30,
2012 (each, a “Top Customer”).  Except as set forth in Schedule 3.25(a), there
has not been in the 12-month period prior to the date hereof any adverse change
in the business arrangement with, or in the business relationship or practice of
Seller with respect to, any Top Customer.  To the Knowledge of Seller, no Top
Customer will terminate its relationship with Seller or materially decrease its
business with Seller as a result of the transactions contemplated by this
Agreement or for any other reason.
 
(b) Schedule 3.25(b) sets forth a list of the five (5) largest suppliers in
terms of the dollar value of goods and services purchased by Seller relating to
the operation of the Product Line during the twelve month period ended September
30, 2012 (each, a “Top Supplier”).  Except as set forth in Schedule 3.25(b),
there has not been in the 12-month period prior to the date hereof any adverse
change in the business arrangement with, or in the business relationship or
practice of Seller with respect to, any Top Supplier.  To the Knowledge of
Seller, no Top Supplier will terminate its relationship with Seller or
materially decrease its business with Seller as a result of the transactions
contemplated by this Agreement or for any other reason.
 
Section 3.26 Related Party Transactions
 
.  Except as set forth in Schedule 3.26, the Company is not a party to any
contract or arrangement with or indebted to any of its officers, directors or
shareholders, their relatives or Affiliates, and none of such Persons is
indebted to the Company or have any ownership interest in or any contractual
relationship with any Person with which the Company is affiliated.
 
Section 3.27 Brokers
 
.  No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Document based upon arrangements made by
or on behalf of Seller.
 
Section 3.28 No Other Representations and Warranties
 
.  Except for the representations and warranties contained in this Article III
(including the related portions of the Disclosure Schedules), neither Seller nor
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company furnished or made available to Buyer and its
Representatives or as to the future revenue, profitability or success of the
Business, or any representation or warranty arising from statute or otherwise in
law.
 
 
ARTICLE IV                                
 
 
Representations and warranties of buyer
 
Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.
 
Section 4.01 Organization and Authority of Buyer
 
.  Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Oklahoma. Buyer has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). When each other Transaction Document to which
Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 4.02 No Conflicts; Consents
 
. The execution, delivery and performance by Buyer of this Agreement and the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the certificate of incorporation, by-laws or other organizational documents of
Buyer; (b) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to Buyer; or (c) require the consent,
notice or other action by any Person under any Contract to which Buyer is a
party. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Buyer in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
 
Section 4.03 Investment Purpose
 
.  Buyer is acquiring the Shares solely for its own account for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.
 
Section 4.04 Legal Proceedings
 
.  There are no Actions pending or, to Buyer’s knowledge, threatened against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise or serve as a basis for any
such Action.
 
Section 4.05 Brokers
 
.  No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Document based upon arrangements made by
or on behalf of Buyer.
 
 
ARTICLE V                                
 
 
Covenants
 
Section 5.01 Conduct of Business Prior to the Closing
 
.  From the date hereof until the Closing, except as otherwise provided in this
Agreement or consented to in writing by Buyer (which consent shall not be
unreasonably withheld or delayed), Seller shall, and shall cause the Company to,
(a) conduct the business of the Company in the ordinary course of business
consistent with past practice; (b) use reasonable best efforts to maintain and
preserve intact the current organization, business and franchise of the Company
and to preserve the rights, franchises, goodwill and relationships of its
employees, customers, lenders, suppliers, regulators and others having business
relationships with the Company, and (c) not to do anything described in Section
3.08.
 
Section 5.02 Access to Information
 
.  From the date hereof until the Closing, Seller shall, and shall cause the
Company to, (a) afford Buyer and its Representatives full and free access to and
the right to inspect all of the Real Property, properties, assets, premises,
books and records, Contracts and other documents and data related to the
Company; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Company as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller and the Company to cooperate with Buyer in its
investigation of the Company. Without limiting the foregoing, Seller shall
permit Buyer and its Representatives to conduct environmental due diligence of
the Company and the Real Property, including the collecting and analysis of
samples of indoor or outdoor air, surface water, groundwater or surface or
subsurface land on, at, in, under or from the Company and the Real Property. Any
investigation pursuant to this Section 5.02 shall be conducted in such manner as
not to unreasonably interfere unreasonably with the conduct of the business of
Seller or the Company.
 
Section 5.03 Supplement to Disclosure Schedules
 
.  From the date of this Agreement until the Closing, Seller will give prompt
notice to Buyer of (a) the occurrence, or non-occurrence, of any event, the
occurrence or non-occurrence of which would reasonably be expected to cause any
representation or warranty of Seller contained in this Agreement to be untrue or
inaccurate in any material respect, in each case at any time from and after the
date of this Agreement until the Closing and (b) any failure to comply with or
satisfy in any material respect any covenant, condition or agreement of Seller
to be complied with or satisfied under this Agreement.  If any such event
requires any change to the Schedules, Seller shall promptly deliver to Buyer a
supplement to the Schedules specifying such change.  If Buyer elects to close
the transactions contemplated by this Agreement notwithstanding any update to
the Schedules, (a) such update shall be deemed to have modified the
representations and warranties of Seller, as applicable, (b) Buyer shall have
been deemed to have waived any condition to its obligation to close the
transactions contemplated by this Agreement relating solely to such matter or
circumstance, and (c) Buyer shall not be entitled to any indemnification with
respect to the matter or circumstance described in such update.
 
Section 5.04 Notice of Certain Events
 
.  From the date hereof until the Closing, Seller shall promptly notify Buyer in
writing of:  any fact, circumstance, event or action the existence, occurrence
or taking of which (a) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (b) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by Seller hereunder not being true and correct or (c) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 7.01 to be satisfied;
 
Section 5.05 Resignations
 
.  Seller shall deliver to Buyer written resignations, effective as of the
Closing Date, of all the officers and directors of the Company.
 


 
Section 5.06 Confidentiality
 
.  From and after the Closing, Seller shall, and shall cause its Affiliates to,
hold, and shall use its reasonable best efforts to cause its or their respective
Representatives to hold, in confidence any and all information, whether written
or oral, concerning the Company, except to the extent that Seller can show that
such information (a) is generally available to and known by the public through
no fault of Seller, any of its Affiliates or their respective Representatives;
(b) is lawfully acquired by Seller, any of its Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation; or (c) is legally required to be disclosed by applicable Law or
Governmental Order. If Seller or any of its Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, Seller shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Seller is advised by its counsel in writing is legally required to be
disclosed, provided that Seller shall use reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.
 

 
10727826_4
 
 

--------------------------------------------------------------------------------

 

Section 5.07 Non-competition
 
.
 
(a) Noncompetition.  For a period of five (5) years after the Closing Date (the
“Restricted Period”), neither Seller nor any Affiliate shall, and they shall
cause their Affiliates not to, anywhere in the world, directly or indirectly
invest in, own, manage, operate, finance, control, advise, render services to or
guarantee the obligations of any Person engaged in or planning to become engaged
in the business of designing, manufacturing, distributing, marketing, or selling
any product that competes directly with the Business (“Competing Business”),
provided, however, that Seller may (i) purchase or otherwise acquire up to (but
not more than) two percent (2%) of any class of the securities of any Person
engaged in a Competing Business (but may not otherwise participate in the
activities of such Person) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Exchange Act, and (ii) advertise and sell the assets of the Excluded Business.
 
(b) Non-Solicitation.  During the Restricted Period, neither Seller nor any
Affiliate shall, and they shall cause their Affiliates not to, (i) induce or
attempt to induce or encourage others to induce or attempt to induce, any Person
who is or during the Restricted Period becomes an employee of, consultant to or
agent of the Company to terminate such Person’s employment with the Company (in
the case of an employee) or cease providing its services to the Company (in the
case of a consultant or agent); provided, that nothing herein shall restrict the
Company or Seller or any affiliate from undertaking general solicitations
through advertising or similar means which are not specifically directed at
employees of, consultants to or agents of the Company or employing or engaging
anyone who responds to such general solicitations; or (ii) induce or attempt to
induce or encourage others to induce or attempt to induce any Person who is or
during the Restricted Period becomes a customer, supplier, referral source, or
key business relationship of the Company to cease doing business with the
Company or otherwise materially alter their relationship with the Company or, in
the case of referral sources, to refer their business to any Person engaged in
the Competing Business (other than the Company), or, in the case of customers,
to place their business with any Person engaged in the Competing Business (other
than the Company).
 
(c) Non-Disparagement.  Seller agrees that during the Restricted Period they
will not, either on their own account or directly or indirectly in conjunction
with or on behalf of any other Person, disparage or otherwise speak or write
negatively about Buyer or the Business or cause any other person to disparage or
speak or write negatively about Buyer or the Business.
 
(d) Modification of Covenant.  If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 5.07(a) is invalid or unenforceable, then the parties agree that the
court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 5.07
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 5.07 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Assets and to prevent any unfair advantage conferred on Seller.
 
Section 5.08 Governmental Approvals and Consents
 
.  Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use commercially reasonable efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement. Each party shall cooperate fully with
the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.
 
Section 5.09 Books and Records
 
.
 
(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three (3) years after the Closing, Buyer shall:
 
(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of Buyer; and
 
(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records;
 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
 
(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of three (3) years following the Closing, Seller shall:
 
(i) retain the books and records (including personnel files) of Seller which
relate to the Company and its operations for periods prior to the Closing; and
 
(ii) upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records;
 
provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in Article VI.
 
(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.09 where such access would violate any Law.
 
Section 5.10 Closing Conditions
 
.  From the date hereof until the Closing, each party hereto shall, and Seller
shall cause the Company to, use reasonable best efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Article VII hereof.
 
Section 5.11 Public Announcements
 
.  Unless otherwise required by applicable Law or stock exchange requirements
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.
 
Section 5.12 Further Assurances
 
.  Following the Closing, each of the parties hereto shall, and shall cause
their respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement.
 
Section 5.13 Exclusivity
 
.  Seller agrees and covenant that until the Closing or until this Agreement
expires or is terminated, neither Seller nor any of its Representatives will
discuss, negotiate, or offer (or solicit offers) regarding a sale, transfer, or
other disposition of the Shares or any merger, combination, restructuring,
refinancing, or similar transaction involving Seller (a “Sale”) with another
Person or provide any information to any other Person regarding the Shares or
the Business.  Seller represents that it is not a party to or bound by any
agreement with respect to a Sale except for this Agreement.  Seller will
disclose to Buyer the existence or occurrence of any proposal or contract,
whether written or oral, that it has received or may receive during the term of
this Agreement with respect to any such Sale and shall furnish Buyer with copies
of any such proposal or contract and any written communications and written
summaries of any oral communications concerning a Sale.
 
Section 5.14 Letters of Credit
 
.  The Company is a party to a Contract for 500 Metric Ton HDD Rig, Model
DD-1100RS of China Petroleum Pipeline Bureau (Contract No.
HQCEC/CPP-2011-TA-0062) dated June 30, 2011 with China Huanqiu Contracting &
Engineering Corporation (“Huanqiu”) for two set(s) of 500 metric ton HDD Rig,
Model DD-1100RS for a purchase price of $5,100,000.  In connection with this
contract, the Company has caused a letter of credit (Doc. Credit No. IS 0000233
issued 11/8/2011) to be issued by Wells Fargo Bank, N.A. (the “Bank”) in the
amount of $510,000.  This letter of credit secures the warranty obligations of
the Company with respect to the equipment and expires on January 30, 2012.  If a
draw is made on the letter of credit, Seller must reimburse the Bank, which may
occur via setoff against Seller’s funds at the Bank.  The Company has also
caused Bank to issue a letter of credit (LC No. SC7000890W issued 12/7/2011) to
secure the Company contractual obligations to Huanqui to ship certain equipment
consisting of a horizontal directional drilling machine (500 tons) by a defined
date.  The amount of this letter of credit is $57,000 and the expiration date is
December 15, 2012.  If a draw is made on either of the foregoing letters of
credit, so long as the draw does not occur as a result of a breach of the
foregoing agreements by the Company prior to Closing, Buyer will reimburse
Seller for any Losses incurred by Seller as a result of such draw.
 
Section 5.15 Tax Returns
 
.  As soon as reasonably practicable following the date of this Agreement,
Seller will provide Buyer with a correct and complete list all federal, state,
local, and Non-U.S. Tax Returns filed with respect to the Company for taxable
periods ended on or after December 31, 2009, and such list will indicate those
Income Tax Returns that have been audited and those Income Tax Returns that
currently are the subject of audit, if any.
 
Section 5.16 Material Contracts
 
.  As soon as reasonably practicable following the date of this Agreement,
Seller will provide Buyer with a correct and complete list of all Contracts of
the Company involving aggregate consideration in excess of $25,000 or which
cannot be cancelled by the Company without penalty or without more than ninety
(90) days’ notice.
 
 
ARTICLE VI                                
 
 
Tax Matters
 
Section 6.01 Tax Covenants
 
.
 
(a) Without the prior written consent of Buyer, Seller (and, prior to the
Closing, the Company, its Affiliates and their respective Representatives) shall
not, to the extent it may affect, or relate to, the Company, make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Buyer or the Company in respect of any Post-Closing
Tax Period. Seller agrees that Buyer is to have no liability for any Tax
resulting from any action of Seller, the Company, its Affiliates or any of their
respective Representatives, and agrees to indemnify and hold harmless Buyer
(and, after the Closing Date, the Company) against any such Tax or reduction of
any Tax asset.
 
(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by Buyer when due. Buyer shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and Seller shall
cooperate with respect thereto as necessary).
 
(c) Except as provided in Section 6.01(d), Buyer shall prepare, or cause to be
prepared, all Tax Returns required to be filed by the Company after the Closing
Date with respect to a Pre-Closing Tax Period. Any such Tax Return shall be
prepared in a manner consistent with past practice (unless otherwise required by
Law) and without a change of any election or any accounting method and shall be
submitted by Buyer to Seller (together with schedules, statements and, to the
extent requested by Seller, supporting documentation) at least forty-five (45)
days prior to the due date (including extensions) of such Tax Return. If Seller
objects to any item on any such Tax Return, it shall, within fifteen (15) days
after delivery of such Tax Return, notify Buyer in writing that it so objects,
specifying with particularity any such item and stating the specific factual or
legal basis for any such objection. If a notice of objection shall be duly
delivered, Buyer and Seller shall negotiate in good faith and use their
reasonable best efforts to resolve such items. If Buyer and Seller are unable to
reach such agreement within ten (10) days after receipt by Buyer of such notice,
the disputed items shall be resolved by a nationally recognized accounting firm
selected by Buyer and reasonably acceptable to Seller (the “Accounting Referee”)
and any determination by the Accounting Referee shall be final. The Accounting
Referee shall resolve any disputed items within twenty (20) days of having the
item referred to it pursuant to such procedures as it may require. If the
Accounting Referee is unable to resolve any disputed items before the due date
for such Tax Return, the Tax Return shall be filed as prepared by Buyer and then
amended to reflect the Accounting Referee’s resolution. The costs, fees and
expenses of the Accounting Referee shall be borne equally by Buyer and Seller.
The preparation and filing of any Tax Return of the Company that does not relate
to a Pre-Closing Tax Period shall be exclusively within the control of Buyer.
 
(d) For Pre-Closing Tax Periods, Seller shall cause the Company to join in
Seller’s consolidated federal income Tax Return and in Seller’s combined state
income Tax Returns for jurisdictions requiring combined reporting from Seller,
for the short tax year ending on the date of Closing.  Seller will also prepare
and file the Company’s separate entity state and local Tax Returns for
jurisdictions requiring separate entity reporting for the short tax year ending
on the date of Closing.  Seller shall include the income of the Company
(including deferred items triggered into income by Treasury Regulation
§1.1502-13 and any excess loss account taken into income under Treasury
Regulation §1.1502-19) on Seller’s consolidated federal income Tax Returns,
Seller’s combined entity state income Tax Returns and the Company’s separate
entity state and local Tax Returns as required to be filed with respect to a
Pre-Closing Tax Period and pay any federal, state, and local income Taxes
attributable to such income.  All such Tax Returns shall be prepared and filed
in a manner consistent with past custom and practice, except as required by a
change in law.  Buyer shall have the right to review and comment on any such Tax
Returns prepared by Seller.  Buyer shall cause the Company to furnish
information to Seller as reasonably requested by Seller to allow Seller to
satisfy its obligations under this section.  The Company and Buyer shall consult
and cooperate with Seller as to any elections to be made on returns of the
Company for Pre-Closing Tax Periods.  The Company shall provide tax information
to the Seller for inclusion in the Seller’s federal consolidated income Tax
Return, state combined entity income Tax Returns, and state and local separate
entity income Tax Returns for the Pre-Closing Tax Period.  Buyer shall cause the
Company to file income Tax Returns for all Post-Closing Tax Periods.
 
(e) Any tax indemnity agreement, tax sharing agreement, tax allocation
agreement, or any similar arrangement for the sharing of Tax liabilities or
benefits between Seller and the Company shall be terminated as of the Closing
and shall have no further effect after the Closing Date.
 
(f) Seller shall allow the Company to participate in any audit of Seller’s
consolidated federal income Tax Returns to the extent that such returns relate
to the Company.  Seller shall not settle any audit of a Seller consolidated
federal income Tax Return that relates to the Company in a manner that would
adversely affect the Company after the Closing, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld if Buyer has
been provided all information requested by Buyer related to the audit and Buyer
has had a reasonable amount of time to seek and obtain the advise of
professional advisors and to consider the effects on the Company.
 
Section 6.02 Tax Indemnification
 
.  Seller shall indemnify the Company, Buyer, and each Buyer Indemnitee and hold
them harmless from and against (a) any Losses attributable to any breach of or
inaccuracy in any representation or warranty made in Section 3.21; (b) any
Losses attributable to any breach or violation of, or failure to fully perform,
any covenant, agreement, undertaking or obligation in Article VI, including but
not limited to any adverse effect on the Company as a results of the settlement
of an audit as described in Section 6.01(f); (c) all Taxes of the Company or
relating to the business of the Company for all Pre-Closing Tax Periods; (d) all
Taxes of any member of an Affiliated Group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the Closing Date
by reason of a liability under Treasury Regulation §1.1502-6 or any comparable
provisions of foreign, state or local Law; (e) any Losses attributable to
Seller’s failure to pay any Taxes imposed on the Company attributable to the
making of the Section 338(h)(10) Election, and (f) any and all Taxes of any
person imposed on the Company arising under the principles of transferee or
successor liability or by contract, relating to an event or transaction
occurring before the Closing Date. In each of the above cases, together with any
out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith. Seller shall reimburse Buyer for any Taxes of
the Company that are the responsibility of Seller pursuant to this Article VI
within ten (10) Business Days after payment of such Taxes by Buyer or the
Company.
 
Section 6.03 Straddle Period
 
.  In the case of Taxes that are payable with respect to a taxable period that
begins before and ends after the Closing Date (each such period, a “Straddle
Period”), the portion of any such Taxes that are treated as Pre-Closing Taxes
for purposes of this Agreement shall be:
 
(a) in the case of Taxes based upon, or related to, income or receipts, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
 
(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
 
Section 6.04 Section 338(h)(10) Election
 
.
 
(a) Election. At Buyer’s option, the Company and Seller shall join with Buyer in
making a timely election under Section 338(h)(10) of the Code (and any
corresponding election under state, local, and foreign Law) with respect to the
purchase and sale of the Shares of the Company hereunder (collectively, a
“Section 338(h)(10) Election”).  Seller shall include any income, gain, loss,
deduction, or other item or component of any Tax resulting from the Section
338(h)(10) Election on Seller’s Tax Returns to the extent required by applicable
law.  Seller shall also pay any Taxes imposed on the Company attributable to the
making of the Section 338(h)(10) Election, including (i) any Taxes imposed under
Treasury Regulation §1.338(h)(10)-1(d)(2), or (ii) any state, local, or non-U.S.
Tax imposed on the Company as a result of the Section 338(h)(10) Election.
 
(b) Allocation of Purchase Price. If a Section 338(h)(10) Election is made,
Seller and Buyer agree that the Purchase Price and the Liabilities of the
Company (plus other relevant items) shall be allocated among the assets of the
Company for Tax purposes in accordance with an allocation schedule (the
“Allocation Schedule”) to be prepared in the following manner. A draft of the
Allocation Schedule based on the Estimated Purchase Price shall be prepared by
Buyer in a manner consistent with Code §338 and §1060 and the regulations
thereunder and delivered to Seller at least seven (7) days prior to the Closing
Date for its approval. If Seller notifies Buyer in writing that Seller objects
to one or more items reflected in the Allocation Schedule, Seller and Buyer
shall negotiate in good faith to resolve such disagreement.  If the parties are
in agreement as to the draft Allocation Schedule, the final Allocation Schedule
after the purchase price adjustment under Section 2.04 shall be prepared in a
consistent manner.  Seller, the Company, and Buyer shall file all Tax Returns
(including amended returns and claims for refund, and information reports)
consistent with the Allocation Schedule to the extent agreed upon by the
parties.
 
Section 6.05 Contests
 
.  Buyer agrees to give written notice to Seller of the receipt of any written
notice by the Company, Buyer or any of Buyer’s Affiliates which involves the
assertion of any claim, or the commencement of any Action, in respect of which
an indemnity may be sought by Buyer pursuant to this Article VI (a “Tax Claim”);
provided, that failure to comply with this provision shall not affect Buyer’s
right to indemnification hereunder. Buyer shall control the contest or
resolution of any Tax Claim; provided, however, that Buyer shall obtain the
prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed) before entering into any settlement of a claim or ceasing
to defend such claim; and, provided further, that Seller shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
maintaining any incentive, the fees and expenses of which separate counsel shall
be borne solely by Seller.
 
Section 6.06 Cooperation and Exchange of Information
 
.  Seller and Buyer shall provide each other with such cooperation and
information as either of them reasonably may request of the other in filing any
Tax Return pursuant to this Article VI or in connection with any audit,
maintaining any incentive, or other proceeding in respect of Taxes of the
Company. Such cooperation and information shall include providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
tax authorities. Each of Seller and Buyer shall retain all Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of the Company for any taxable period beginning before
the Closing Date until the expiration of the statute of limitations of the
taxable periods to which such Tax Returns and other documents relate, without
regard to extensions except to the extent notified by the other party in writing
of such extensions for the respective Tax periods. Prior to transferring,
destroying or discarding any Tax Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of the Company for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns relate,
Seller or Buyer (as the case may be) shall provide the other party with
reasonable written notice and offer the other party the opportunity to take
custody of such materials.
 
Section 6.07 Tax Treatment of Indemnification Payments
 
.  Any indemnification payments pursuant to this Article VI shall be treated as
an adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.
 
Section 6.08 Survival
 
.  Notwithstanding anything in this Agreement to the contrary, the provisions of
Section 3.21 and this Article VI shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus sixty (60) days.
 
Section 6.09 Overlap
 
.  To the extent that any obligation or responsibility pursuant to Article VIII
may overlap with an obligation or responsibility pursuant to this Article VI,
the provisions of this Article VI shall govern.
 
 
ARTICLE VII                                
 
 
Conditions to closing
 
Section 7.01 Conditions to Obligations of Buyer
 
.  The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Buyer’s waiver, at or prior to
the Closing, of each of the following conditions:
 
(a) The representations and warranties of Seller contained in this Agreement,
the other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all material respects on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects), except for such
representations and warranties that are qualified by words of phrases such as
“material,” “Material Adverse Effect,” or similar qualifications, each of which
shall be true and correct in all respects as of such dates.
 
(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date.
 
(c) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
 
(d) No Action shall be pending, threatened, or commenced against Buyer, Seller
or the Company, which, if adversely determined, would prevent or hinder the
consummation of the transactions contemplated by this Agreement or result in the
payment of substantial damages as a result of such transactions. No injunction
or restraining order shall have been issued by any Governmental Authority, and
be in effect, which restrains or prohibits any transaction contemplated hereby.
 
(e) All approvals, consents and waivers that are listed on Section 3.05 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.
 
(f) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.
 
(g) The Transaction Documents (other than this Agreement) shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Buyer.
 
(h) The Seller shall have executed and delivered the Seller Release to Buyer.
 
(i) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.01(a) and Section 7.01(b) have been satisfied.
 
(j) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller (i) certifying that attached thereto
are true and complete copies of (A) the certificate of incorporation and bylaws
of Seller, with any amendments thereto, and (B) all resolutions adopted by the
board of directors of Seller authorizing the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby, and
(ii) certifying the names and signatures of the officers of Seller authorized to
sign this Agreement, the Transaction Documents, and the other documents to be
delivered hereunder and thereunder.
 
(k) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company (i) certifying that attached
thereto are true and complete copies of (A) the certificate of incorporation and
bylaws of the Company, with any amendments thereto, and (B) all resolutions
adopted by the board of directors of the Company authorizing the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby, and (ii) certifying the names and signatures
of the officers of the Company authorized to sign this Agreement, the
Transaction Documents, and the other documents to be delivered hereunder and
thereunder.
 
(l) Buyer shall have received resignations of the directors and officers of the
Company pursuant to Section 5.05.
 
(m) Seller shall have delivered to Buyer a good standing certificate (or its
equivalent) for the Company from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which the Company is organized.
 
(n) Seller shall have delivered to Buyer a certificate pursuant to Treasury
Regulations §1.1445-2(b) that Seller is not a foreign person within the meaning
of §1445 of the Code.
 
(o) Seller shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Shares, free and clear of Encumbrances, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.
 
(p) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
(q) Buyer’s due diligence investigation of the Company, whether performed before
or after the date of this Agreement and including without limitation matters
disclosed in the Disclosure Schedules, shall be satisfactory to Buyer in its
sole discretion.
 
(r) Buyer and Seller shall have agreed upon the draft Allocation Schedule
pursuant to Section 6.04(b).
 
(s) Seller shall have delivered to Buyer a closing statement reflecting the flow
of funds at the Closing, duly executed by Seller.
 
(t) Seller shall have delivered to Buyer copies of the Payoff Letters reflecting
all outstanding Company Debt and providing a mechanism for obtaining and/or
filing any necessary termination statements or other releases, in each case as
may be reasonably required to evidence the satisfaction of the Company Debt.
 
(u) Seller shall have delivered to Buyer a list of orders received by the
Company for products that have not yet been filled and a copies of any
agreements related to such unfilled orders.
 
(v) Since the date hereof, there shall not have been any Material Adverse Effect
with respect to the Seller or the Company.
 
(w) The consummation of the transactions contemplated by the Asset Purchase
Agreement dated as of the date hereof between Buyer and Seller regarding Buyer’s
purchase of the assets of Astec Underground, Inc. shall occur prior to or
simultaneously with the Closing.
 
Section 7.02 Conditions to Obligations of Seller
 
.  The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Seller’s waiver, at or prior to
the Closing, of each of the following conditions:
 
(a) The representations and warranties of Buyer contained in this Agreement, the
other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all material respects on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects), except for such
representations and warranties that are qualified by words of phrases such as
“material,” “Material Adverse Effect,” or similar qualifications, each of which
shall be true and correct in all respects as of such dates.
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date.
 
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
 
(d) All approvals, consents and waivers that are required for the execution,
delivery, and performance of this Agreement by Seller and the Company shall have
been received, and executed counterparts thereof shall have been delivered to
Seller at or prior to the Closing.
 
(e) The Transaction Documents (other than this Agreement) to which Buyer is a
party shall have been executed and delivered by the Buyer and true and complete
copies thereof shall have been delivered to Seller.
 
(f) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied.
 
(g) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer (i) certifying that attached thereto
are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby, and (ii)
certifying the names and signatures of the officers of Buyer authorized to sign
this Agreement, the Transaction Documents, and the other documents to be
delivered hereunder and thereunder.
 
(h) Buyer shall have delivered to Seller cash in an amount equal to the Purchase
Price, subject to any adjustments in accordance with Section 2.03(a)(i), by wire
transfer in immediately available funds, to an account designated by Seller in a
written notice to Buyer.
 
(i) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
(j) Buyer and Seller shall have agreed upon the draft Allocation Schedule
pursuant to Section 6.04(b).
 
(k) The consummation of the transactions contemplated by the Asset Purchase
Agreement dated as of the date hereof between Buyer and Seller regarding Buyer’s
purchase of the assets of Astec Underground, Inc. shall occur prior to or
simultaneously with the Closing.
 
 
ARTICLE VIII                                
 
 
Indemnification
 
Section 8.01 Survival
 
.  Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein (other than any representations
or warranties contained in Section 3.21 which are subject to Article VI) shall
survive the Closing and shall remain in full force and effect until the date
that is two (2) years from the Closing Date; provided, that the representations
and warranties in Section 3.01, Section 3.02, Section 3.03, Section 3.18,
Section 3.21, Section 3.27, Section 4.01, and Section 4.05 shall survive
indefinitely and the representations and warranties in Section 3.19 shall
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus sixty (60) days (the
representations and warranties contained in the sections referred to in this
proviso are collectively, the “Fundamental Representations”). All covenants and
agreements of the parties contained herein (other than any covenants or
agreements contained in Article VI which are subject to Article VI) shall
survive the Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.
 
Section 8.02 Indemnification By Seller
 
.  Subject to the other terms and conditions of this Article VIII, Seller shall
indemnify and defend each of Buyer and its Affiliates (including the Company)
and their respective Representatives (collectively, the “Buyer Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Seller or the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Seller or the Company pursuant to this
Agreement (other than in respect of Section 3.21, it being understood that the
sole remedy for any such inaccuracy in or breach thereof shall be pursuant to
Article VI), as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date);
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller or the Company pursuant to this Agreement (other than any
breach or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in Article VI, it being understood that the sole
remedy for any such breach, violation or failure shall be pursuant to Article
VI);
 
(c) the Known Actions and the Known Judgments;
 
(d) any product liability, warranty, intellectual property, tort, or breach of
contract Action related to products sold in connection with the Excluded
Business;
 
(e) Actions for product or general liability arising from any incident or event
that occurred prior to the Closing, subject to Section 8.03(c) and Section
8.04(c); or
 
(f) Actions covered under Seller’s or the Company’s existing employment
practices liability policy.
 
Section 8.03 Indemnification By Buyer
 
.  Subject to the other terms and conditions of this Article VIII, Buyer shall
indemnify and defend each of Seller and its Affiliates and their respective
Representatives (collectively, the “Seller Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than Article VI, it being
understood that the sole remedy for any such breach thereof shall be pursuant to
Article VI); or
 
(c) The first $1,000,000 of Loss with respect to each product or general
liability Actions arising from any incident or event that occurred prior to the
Closing.
 
(d) Any Third Party Claim made against any of the Seller Indemnitees arising
from the past, present or future operation of the Company except for any matter
for which Seller is obligated to indemnify Buyer Indemnitees from and against
under Section 8.02.
 
Section 8.04 Certain Limitations
 
.  The party making a claim under this Article VIII is referred to as the
“Indemnified Party”, and the party against whom such claims are asserted under
this Article VIII is referred to as the “Indemnifying Party”. The
indemnification provided for in Section 8.02 and Section 8.03 shall be subject
to the following limitations:
 
(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 8.02(a) or Section 8.03(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 8.02(a) or Section 8.03(a) exceeds $400,000 (the “Deductible”), in which
event the Indemnifying Party shall only be required to pay or be liable for
Losses in excess of the Deductible; provided that the Deductible shall not apply
to or limit (i) claims under Section 8.02(a) or Section 8.02(b) with respect to
any Fundamental Representation, (ii) claims covered under Seller’s or the
Company’s existing employment practices liability policy, (iii) claims under
Section 8.02(b), Section 8.02(c), Section 8.02(d), Section 8.02(e), Section
8.02(f), Section 8.03(b), Section 8.03(c), or Section 8.03(d), or (iv) claims
for product or general liability, or (iv) claims for fraud.
 
(b) The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 8.02(a) or Section 8.03(a), as the case may be, shall
not exceed $10,000,000; provided that the foregoing limitation shall not apply
to or limit (i) claims under Section 8.02(a) or Section 8.02(b) with respect to
any Fundamental Representation, (ii) claims  covered under Seller’s or the
Company’s existing employment practices liability policy, (iii) claims under
Section 8.02(b), Section 8.02(c), Section 8.02(d), Section 8.02(e), Section
8.02(f), Section 8.03(b), Section 8.03(c), or Section 8.03(d), or (iv) claims
for fraud.
 
(c) Section 8.04(a) and Section 8.04(b) do not apply to Third Party Claims
against the Company for product liability or general liability arising from any
incident or event that occurred prior to the Closing Date; provided, however,
Seller shall only be liable to Buyer to the extent the aggregate amount of all
Losses arising from any such product liability or general liability claim is in
excess of $1,000,000.
 
(d) Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim (net of any
amounts expended by the Indemnified Party to collect such proceeds or payment).
The Indemnified Party shall use its commercially reasonable efforts to recover
under insurance policies or indemnity, contribution or other similar agreements
for any Losses prior to seeking indemnification under this Agreement.
 
(e) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, except
to the extent the Indemnified Party is liable to a third party for such damages,
or diminution of value or any damages based on any type of multiple.
 
(f) Each Indemnified Party shall take, and cause its Affiliates to take,
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto.
 
(g) Seller’s liability under this Article VIII for any Losses based upon or
arising out of any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement shall not be limited or
diminished by any knowledge obtained by Buyer during its due diligence
investigation in connection with the transactions contemplated by this
Agreement.
 
Section 8.05 Indemnification Procedures
 
.
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that the Indemnified Party may not assume
the defense of any Third Party Claim if (i) it involves potential criminal
Liability of Buyer or any of its employees, (ii) relief other than monetary
damages is sought, (iii) Buyer determines in good faith that the amount
necessary to resolve such claims would exceed the amount recoverable under this
Agreement, or (iv) it is asserted directly by or on behalf of a Person that is a
supplier or customer of the Company. In the event that the Indemnifying Party
assumes the defense of any Third Party Claim, subject to Section 8.05(b), the
Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required.  Seller and Buyer shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available (subject to the
provisions of Section 5.06) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.  The Indemnifying Party will lose any previously acquired
right to control the defense if for any reason it ceases to diligently conduct
such defense.
 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into any settlement or
compromise of, or entry of judgment with respect to, any Third Party Claim
without the prior written consent of the Indemnified Party, unless the
settlement, compromise, or judgment will not result in any liability or the
creation of a financial or other obligation on the part of the Indemnified Party
(including restrictions on future operations) and provides, in reasonable form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim.  If the Indemnified Party
is controlling the defense pursuant to Section 8.05(a), it may agree in good
faith to any settlement or compromise of, or entry of a judgment with respect to
such Third Party Claim.
 
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such thirty (30) day period, the Indemnifying
Party shall be deemed to have rejected such claim, in which case the Indemnified
Party shall be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.
 
(d) Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.
 
(e) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including, but not limited to, any such claim in respect of a breach of
the representations and warranties in Section 3.21 hereof or any breach or
violation of or failure to fully perform any covenant, agreement, undertaking or
obligation in Article VI) shall be governed exclusively by Article VI hereof.
 
Section 8.06 Payments
 
.  Once a Loss is agreed to by the Indemnifying Party or finally adjudicated to
be payable pursuant to this Article VIII, the Indemnifying Party shall satisfy
its obligations within five (5) Business Days of such final, non-appealable
adjudication by wire transfer of immediately available funds. The parties hereto
agree that should an Indemnifying Party not make full payment of any such
obligations within such five (5) Business Day period, any amount payable shall
accrue interest from and including the date of agreement of the Indemnifying
Party or final, non-appealable adjudication to the date such payment has been
made at a rate per annum equal to 8%. Such interest shall be calculated daily on
the basis of a 360 day year and the actual number of days elapsed.
 
Section 8.07 Tax Treatment of Indemnification Payments
 
. All indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.
 
Section 8.08 Exclusive Remedies
 
.  Subject to Section 5.07 and Section 10.11, the parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims arising from fraud, criminal activity or willful misconduct on the
part of a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the indemnification provisions set forth in
Article VI and this Article VIII. In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in Article VI and this Article VIII. Nothing in this Section 8.08 shall
limit any Person’s right to seek and obtain any equitable relief to which any
Person shall be entitled or to seek any remedy on account of any party’s
fraudulent, criminal or intentional misconduct.
 
 
ARTICLE IX                                
 
 
Termination
 
Section 9.01 Termination
 
.  This Agreement may be terminated at any time prior to the Closing:
 
(a) by the mutual written consent of Seller and Buyer;
 
(b) by Buyer by written notice to Seller if:
 
(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure has not been cured by Seller within ten
(10) days of Seller’s receipt of written notice of such breach from Buyer; or
 
(ii) any of the conditions set forth in Section 7.01 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
November 30, 2012, unless such failure shall be due to the failure of Buyer to
perform or comply in all material respects with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;
 
(c) by Seller by written notice to Buyer if:
 
(i) Neither Seller nor the Company is then in material breach of any provision
of this Agreement and there has been a breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy or failure has
not been cured by Buyer within ten (10) days of Buyer’s receipt of written
notice of such breach from Seller; or
 
(ii) any of the conditions set forth in Section 7.02 shall not have been, or if
it becomes apparent that any of such conditions will not be, fulfilled by
November 30, 2012, unless such failure shall be due to the failure of Seller to
perform or comply in all material respects with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or
 
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.
 
Section 9.02 Effect of Termination
 
.  In the event of the termination of this Agreement in accordance with this
Article, this Agreement shall forthwith become void and there shall be no
liability on the part of any party hereto except as set forth in this Article IX
hereof, Section 5.11 and Section 10.01.
 
 
ARTICLE X                                
 
 
Miscellaneous
 
Section 10.01 Expenses
 
.  Except as otherwise expressly provided herein, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred.  Seller shall be
responsible for any of the foregoing costs incurred by the Company and for any
employee incentive, defined compensation or bonus expenses and any payroll or
other employer tax liability that arises out of amounts payable as a result of
the Closing.
 
Section 10.02 Notices
 
.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):
 
If to Seller or the Company:
ASTEC INDUSTRIES, INC.
1725 Shepherd Road
Chattanooga, TN 37421
Facsimile:                      (423) 899-4456
E-mail:                                tcampbell@astecindustries.com
Attention:                      Tom Campbell, Vice President
   
with a copy to:
CHAMBLISS, BAHNER & STOPHEL, P.C.
1000 Tallan Building
Two Union Square
Chattanooga, TN  37402
Facsimile:                      (423) 508-1229
E-mail:                                sjett@cbslawfirm.com
Attention:                      E. Stephen Jett
   
If to Buyer:
THE CHARLES MACHINE WORKS, INC.
P. O. Box 66
1959 W. Fir Avenue
Perry, OK 73077-0066
Facsimile:                      (580) 572-3563
E-mail:                      rjohnson@ditchwitch.com
Attention:                      Rick Johnson, Chief Operating Officer
   
with a copy to:
McAFEE & TAFT A PROFESSIONAL CORPORATION
10th Floor, Two Leadership Square
211 N. Robinson
Oklahoma City, OK  73102
Facsimile:                      (405) 228-7301
E-mail:                      josh.smith@mcafeetaft.com
Attention:                      Joshua D. Smith

Section 10.03 Interpretation
 
.  For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Articles, Sections,
Schedules and Exhibits mean the Articles and Sections of, and Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Schedules
and Exhibits referred to herein shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
 
Section 10.04 Headings
 
.  The headings in this Agreement are for reference only and shall not affect
the interpretation of this Agreement.
 
Section 10.05 Severability
 
.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 10.06 Entire Agreement
 
.  This Agreement and the other Transaction Documents constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the other Transaction Documents, the
Exhibits and Disclosure Schedules (other than an exception expressly set forth
as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.
 
Section 10.07 Successors and Assigns
 
.  This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided that Buyer ay assign its rights to acquire the Shares to any
wholly owned subsidiary of Buyer without any other party’s consent. No
assignment shall relieve the assigning party of any of its obligations
hereunder.
 
Section 10.08 No Third-party Beneficiaries
 
.  This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
Section 10.09 Amendment and Modification; Waiver
 
.  This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
 
Section 10.10 Governing Law
 
. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Tennessee without giving effect to any choice or
conflict of law provision or rule (whether of the State of Tennessee or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of Tennessee.
 
Section 10.11 Specific Performance
 
.  The parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.
 
Section 10.12 Counterparts
 
.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.
 
Section 10.13 Waiver of Jury Trial
 
.  THE PARTIES IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION HELD
IN ANY COURT ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE PARTIES AGREE THAT ANY SUCH ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
[SIGNATURE PAGE FOLLOWS]

 
10727826_4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 
SELLER:
 
ASTEC INDUSTRIES, INC.
 
 
 
By_/s/ Thomas R. Campbell
Name: Thomas R. Campbell
Title: Group Vice President – Underground Group
     
COMPANY:
 
AMERICAN AUGERS, INC.
 
 
 
By /s/ Thomas R. Campbell
Name: Thomas R. Campbell
Title: President




 
BUYER:
 
THE CHARLES MACHINE WORKS, INC.
 
 
 
By /s/ Tiffany Sewell-Howard
Name: Tiffany Sewell-Howard
Title: Chief Executive Officer






[Signature Page to Stock Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 


Schedule 1.01(a) – Knowledge of Seller
 


 
FOR THE PURPOSE OF EXECUTING THIS AGREEMENT AS OF THE DATE OF EXECUTION:
 
American Augers, Inc. Corporate
Officers                                                                                     Titles
 
Thomas R.
Campbell                                                                                     Chairman
of the Board
 
Stephen C.
Anderson                                                                                     Secretary
 
David C.
Silvious                                                                                     Assistant
Secretary/Treasurer
 


 
FOR THE PURPOSE OF EXECUTING THE BRING-DOWN CERTIFICATE UNDER SECTION 7.01(i),
THE PERSONS LISTED ABOVE AND ALSO:
 
Dan Sharpe
 
Dave Hammond
 
Sharon Oliver
 
Brad Dolan
 
Tammy Williams
 
Gary Heinemann
 
Kevin Slarb
 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



Schedule 2.02 Illustration of Purchase Price Calculation
             
American Augers
 
30-Sep-12
   
Vertical Inventory & Other Excluded Items
   
Net
 
Cash
    16,115       -       16,115  
Accounts Receivable - Net
    4,790,668       94,155       4,696,513  
Notes and Other Receivables
    460,271       -       460,271  
Inventory - Net
    30,545,946       5,369,109       25,176,837  
Rental Inventory - Net
    3,993,975       -       3,993,975  
Prepaid Expenses & Other Current Assets
    217,315       -       217,315  
Intercompany Receivables
    556,400       556,400       -  
Current Assets
    40,580,690       6,019,664       34,561,026  
Property, Plant and Equipment
    22,123,569       41,424       22,082,145  
Accumulated Depreciation
    (8,437,032 )     (31,759 )     (8,405,273 )
Net Leased Equipment
    2,557,049       2,557,049       -  
Net Property, Plant & Equipment
    16,243,586       2,566,714       13,676,872  
Other Assets
    415,487       -       415,487  
Total Other Assets
    415,487       -       415,487  
Total Assets
    57,239,763       8,586,378       48,653,385                            
Accounts Payable
    3,410,197       1,087,711       2,322,486  
Accrued & Other
    4,006,422       219,730       3,786,692  
Advances from Corporate
    35,437,764       35,437,764       -  
Accrued Warranty
    1,976,309       219,390       1,756,919                                    
                                           
Calculation of AA Purchase Price
                                                 
Net Book Value of AA Assets
    48,653,385                  
Less Accounts Payable
    2,322,486                  
Less Accrued and Other
    3,786,692                  
Less Accrued Warranty
    1,756,919                         40,787,288                  
Plus
    6,000,000                  
Purchase Price
    46,787,288                                                                  
   



 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



Schedule 3.02 – Jurisdictions in which the Company is Licensed or Qualified to
do Business
 


 
1. DE (6/2/89)
2. FL (3/4/10)
3. GA (09/23/11)
4. MS (5/24/06)
5. MO (6/12/09)
6. OH (6/8/89)
7. TX (10/11/01)
8. VA (6/27/06)

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.05  Required Approvals, Consents and Waivers
 
None



Schedule 3.09(a) Material Contracts
 
·  
Total Print Management Agreement between American Augers, Inc. and MT
Technologies, Inc. (Lease of 8 Ricoh Copiers expiring in 2014)

 
·  
Total Print Management Agreement between American Augers, Inc. and MT
Technologies, Inc. (Lease of 1 Ricoh Copier expiring in 2014)

 
·  
Lease of Ultimail 65X with Greater Bay Capital dated January 8, 2009 (expiring
in 2013)

 
·  
International Agent Agreement between American Augers, Inc. and SC JUST
Consulting SRL (Romania) dated effective December 3, 2012 (requiring 90 days’
notice to terminate)

 
·  
International Agent Agreement between American Augers, Inc. and ASTRA Holdings
LTD (Venezuela and Colombia) dated effective September 1, 2012 (requiring 90
days’ notice to terminate)

 
·  
International Agent Agreement between American Augers, Inc. and  Queensland
Drilling Supplies LTD (Australia and New Guinea) dated effective March 30, 2012
(requiring 90 days’ notice to terminate)

 
·  
Agreement between American Augers, Inc. and Osborne Engineered (Pty) Ltd SA
(Africa) dated September 9, 2011

 
·  
License Agreement with Asian Underground Pvt. Limited dated January 25, 2011

 
·  
Distribution Agreement between Digital Control Incorporated Products and
American Augers, Inc. dated effective January 2, 2012

 
·  
Supply Agreement between Sherwin-Williams Automotive Finishes Corp. and American
Augers, Inc. dated effective May 1, 2009 to purchase all applicable paint
products from this vendor

 
·  
International Agent Agreement Offer Letter with Rodolfo Sepulveda

 
·  
International Agent Agreement Offer Letter with Dave Stewart dated October 5,
2011

 
·  
Employee Indemnity Agreement between Guy Randall and American Augers, Inc. dated
August 11, 2005

 
·  
Non-Disclosure Agreement between American Augers, Inc. and Colli Drill dated May
24, 2005

 
·  
Agreement for Use and Non-Disclosure of Proprietary Information between Stewart
& Stevenson Services, Inc. and American Augers, Inc. dated July 13, 2004

 
·  
Oral dealer agreement with Northwest Leasing (Russia)

 
·  
Contract for 500 Metric Ton HDD Rig, Model DD-1100RS and related performance
letter of credit between China Huan Qiu Contracting & Engineering Corp. (HQCEC)
and American Augers, Inc. dated June 30, 2011

 
·  
Contract for 500 Metric Ton HDD Rig, Model DD-1100, and MGS Wireline Guiding
System, Model AP750, and related performance letter of credit between China Huan
Qiu Contracting & Engineering Corp. (HQCEC) and American Augers, Inc. dated
October 9, 2012

 
·  
Seller is also providing Buyer electronic copies reports listing all open sales
orders and open purchase orders as of 10/25/2012

 
·  
Joint Venture Agreement between American Augers, Inc. and H.A.D., Inc. dated
August 1, 2011 (this agreement relates to the Excluded Business and is not to be
transferred to The Charles Machine Works, Inc.)

 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

 
Open Rental Agreements to Customers:
 
CUSTOMER
CUST #
PRODUCT AND/OR SERIAL NUMBER
 
COST W/O
   
PURCH. PRICE
         
TAX/FRT.
   
W/O TAX/FRT
                   
AARON ENTERPRISES
AARON
MPR6000/33-05-12
  $ 405,274.69     $ 551,935.00                        
ANDERSON EXC., LLC
ANDEXC
NG36-600/403-12-10
  $ 98,686.77     $ 123,000.00                        
BOVE INDUSTRIES, INC.
BOVEIN
48/54-900, NG48/54-900/254-04-12
  $ 161,895.33     $ 217,772.00                        
BROTHERTON PIPELINE
BROTHE
P-600 S/N P600/08-03-12
  $ 236,681.04     $ 339,500.00                        
ENGINEERS CONST.
ENGINE
AB24/30-150/071-07-11
  $ 36,096.76     $ 47,927.00                            
Total
  $ 938,634.59     $ 1,280,134.00  



 
Section 3.09(a)(xv)
Contracts with Severance, Retetntion or Change of Control Benefits
 
None

 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

Schedule 3.10(b) Real Property
                             
Parcel #
 
Address
Status
Description
Current  User
              D11-022-0-0016-01  
841 Township Road 133, West Salem Ohio 44287
Owned by American Augers
13.41 acre with a house
Residential lease
                D11-022-0-0015-00  
135 US State Route 42, West Salem Ohio 44287
Owned by American Augers
27.74 acres with office & mfg bldgs
Manufacturing and office
                D11-022-0-0018-00  
133 US State Route 42, West Salem Ohio 44287
Owned by American Augers
5.22 acres with warehouse & maintenance
Warehousing and maintenance
                D11-022-0-0002-03  
157 US State Route 42, West Salem Ohio 44287
Owned by American Augers
2.25 acres with a garage on it
No current use
             


14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

Schedule 3.12 Intellectual Property


AMERICAN AUGERS TRADEMARKS
 


 
REGISTRATION #
 
MARK
REGISTRATION DATE
STATUS
  3684852  
AMERICAN AUGERS AN ASTEC COMPANY *
9/22/09
9/22/15 – Section 8 & 15
  3684851  
AMERICAN AUGERS AN ASTEC COMPANY & design*
9/22/09
9/22/15 – Section 8 & 15
  3618960  
AMERICAN DIRECTIONAL DRILL
5/12/09
5/12/15 – Section 8 & 15
  3011691  
WIGGLE STEER
11/1/05
11/1/15 – Section 8 & 9
  2693184  
QUIET-PAK & design
3/4/03
3/4/13 – Section 8 & 9
  2435544  
ES!LOK **
3/13/01
3/13/21 – Section 8 & 9
  2191625  
AMERICAN AUGERS
9/22/98
9/22/18 – Section 8 & 9
  1484016  
BORES HEAD
4/12/88
4/12/18 – Section 8 & 9



 
*Trademarks referencing the “Astec” name will not be retained.
 


 
** Exclusive, paid-up license, with right to sublicense, granted to The Toro
Company for use in connection with utility trenchers having engines with no more
than 125 HP and utility horizontal directional drills that are capable of
generating a pullback force of no more than 50,000 lbs-force.
 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



 
AMERICAN AUGERS PATENTS
 


 
APPLICATION #
 
FILING DATE
TITLE
 
PATENT #
 
ISSUE DATE
STATUS
  12/800,669  
5/20/10
Guided Boring Machine and Method
    8210774  
7/3/12
1st Maint. Fee – 1/3/16
  12/044,784  
1/30/08
Apparatus and Method for Pipe Handler (V)
    8157495  
4/17/12
1st Maint. Fee – 10/17/15
  12/800,670  
5/20/10
Boring Machine With Conveyor System for Cuttings and Method for Boring therewith
    8113741  
2/14/12
1st Maint. Fee – 8/14/15
  12/005,747  
12/28/07
Apparatus and Method for a Drilling Assembly (V)
    8033345  
10/11/11
1st Maint. Fee – 4/11/15
  11/337,417  
1/23/06
Column Selector for Pipe Section Magazine of Directional Drill
    7544036  
6/9/09
2nd Maint. Fee – 12/10/16
  11/657,370  
1/24/07
Control System
    7500530 *
3/10/09
2nd Maint. Fee – 9/10/16
  11/388,196  
1/24/06
Hydraulic Fluid Tank for Drilling Machine
    7497274 *
3/3/09
2nd Maint. Fee – 9/4/16
  11/116,490  
4/28/05
Apparatus and Method for Modified HDD Assembly (V)
    7318491  
1/15/08
2nd Maint. Fee – 7/15/15
  11/019,980  
12/21/04
Method for Manufacturing Track for Auger Boring Machine
    7255406  
8/14/07
2nd Maint. Fee – 2/14/14
  10/886,808  
7/8/04
Drive Mechanism for Boring Machine
    7134513  
11/14/06
2nd Maint. Fee – 5/14/14
  09/942,800  
8/30/01
Equipment Lockout System
    7079813 *
7/18/06
2nd Maint. Fee – 1/18/14
  10/300,535  
1/21/02
Apparatus for Use in Enlarging a Borehole
    6929078  
8/16/05
2nd Maint. Fee – 2/20/13
  09/158,418  
9/22/98
Construction Equipment Lockout System with Emergency Shutdown
    6285860 *
9/4/01
3rd Maint. Fee – 3/4/13
  12/800,667  
5/20/10
Boring Machine Steering System with Force Multiplier
         
pending
  12/800,668  
5/20/10
Boring Machine for Multiple Product Sizes
         
pending
  13/545,133  
7/10/12
Apparatus and Method for a Drilling Rig Assembly (V)
         
pending
  12/548,318  
9/3/09
Drill Pipe Handling Assembly (V)
         
pending
Draft patent application
   
Tool For Use On Exit Side Of Bore
         
Draft (98% complete)
Australia
 
4/30/04
Modified HDD (V)
    244146  
6/3/10
Annuity due 4/28/13
Canada
 
4/28/05
Modified HDD (V)
    2564357  
3/22/11
Annuity due 4/28/13
China
 
4/28/05
Modified HDD (V)
 
CN1985066B
 
6/1/11
Annuity due 4/28/13
Germany
 
4/28/05
Modified HDD (V)
    1751390  
8/10/11
Annuity due 4/28/13
France
 
4/28/05
Modified HDD (V)
    1751390  
8/10/11
Annuity due 4/18/13
Italy
 
4/28/05
Modified HDD (V)
    1751390  
8/10/11
Annuity due 4/28/13
Russia
 
4/30/04
Modified HDD (V)
    2382165  
2/10/11
Annuity due 4/28/13
Spain
 
4/30/04
Modified HDD (V)
    1751390  
8/10/11
Annuity due 4/28/13
UK
 
4/30/04
Modified HDD (V)
    1751390  
8/10/11
Annuity due 4/24/13



 
* Exclusive, paid-up license, with right to sublicense, granted to The Toro
Company for use in connection with utility trenchers having engines with no more
than 125 HP and utility horizontal directional drills that are capable of
generating a pullback force of no more than 50,000 lbs-force.
 
(V) relates to vertical drilling technology – not to be transferred to The
Charles Machine Works, Inc.
 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



Schedule 3.14 Accounts Receivable 09/30/2012
                         
Comp Name
CustNumber
CustName
CustCity
Cust State
 
Total
   
Domestic
                           
AA
REM
REM SERVICES INC
BOLIGEE
AL
    296  
AA
AMMONS
AMMONS & BLACKMON CONSTRUCTION
SPANISH FORT
AL
    8,033  
AA
BOANCO
BOAN CONTRACTING CO INC
GREENVILLE
AL
    22,282  
AA
KLAASM
KLAASMEYER CONST CO INC
CONWAY
AR
    2,037  
AA
SPECI2
SPECIALIZED SERVICES CO
PHOENIX
AZ
    1,941  
AA
SEDIRE
SOUTHEAST DIRECTIONAL DRILLING LLC
CASA GRANDE
AZ
    63,946  
AA
OZDIREC
O Z DIRECTIONAL DRILLING LLC
SCOTTSDALE
AZ
    114,772  
AA
HDDCOM
THE H D D COMPANY INC
CAMERON PARK
CA
    94  
AA
HANMIG
A.C.E. TRADING INTERNATIONAL
IRVINE
CA
    16,576  
AA
USPIO1
PIONEER TECHNOLOGY LLC
SAN RAMON
CA
    21,752  
AA
BTCONS
BT CONSTRUCTION INC
HENDERSON
CO
    4,196  
AA
GLOBALUNDER
GLOBAL UNDERGROUND CORP
COLORADO SPRINGS
CO
    16,787  
AA
CROSSC
CROSS COUNTRY PIPELINE SPLY CO
AURORA
CO
    98,708  
AA
GEORG5
GEORGE & LYNCH INC
DOVER
DE
    2,951  
AA
MCRAE
MCRAE ENTERPRISES INC
SAINT CLOUD
FL
    328  
AA
MTIEQU
MTI EQUIPMENT INC
ENGLEWOOD
FL
    503  
AA
ADSINC
ACCURATE DRILLING SYSTEMS INC (ADS)
LABELLE
FL
    3,070  
AA
VERME6
VERMEER SOUTHEAST SALES & SVC
FORT MYERS
FL
    5,259  
AA
D&GBOR
D&G BORING INC
SMYRNA
GA
    365  
AA
BENTON
BENTON-GEORGIA INC
DOUGLASVILLE
GA
    23,674  
AA
IOWAT
IOWA TRENCHLESS LLC
PANORA
IA
    1,024  
AA
MIDWE5
MIDWEST UNDERGROUND INC
EAST MOLINE
IL
    (9,606 )
AA
PROCIS
PROCISION BORING INC
GURNEE
IL
    (0 )
AA
CENTRA
CENTRAL BORING INC
LINCOLNSHIRE
IL
    40  
AA
MIDAM1
MID AMERICA UNDERGROUND LLC
AURORA
IL
    3,898  
AA
MEARS
MEARS GROUP INC
COLLINSVILLE
IL
    17,948  
AA
SNEDEG
SNEDEGAR CONSTRUCTION INC
BLOOMINGTON
IN
    137  
AA
ROBER1
ROBERTS PIPE LINE CONST INC
SULPHUR SPRINGS
IN
    1,502  
AA
JOMAX
JOMAX CONSTRUCTION CO INC
GREAT BEND
KS
    2,565  
AA
KANSA2
AUGERS UNLIMITED
BONNER SPRINGS
KS
    8,667  
AA
APICON
API CONTRACTORS
CALVERT CITY
KY
    1,766  
AA
TUNNE4
TUNNELING & GROUTING PLUS
SOUTH SHORE
KY
    5,050  
AA
MARLET
MARLET INC
SCOTTSVILLE
KY
    7,889  
AA
PRICE2
PRICE BACKHOE SERVICE INC
SCIENCE HILL
KY
    18,848  
AA
DIRECSS
DIRECTIONAL SERVICE SOUTH LLC
BOSSIER CITY
LA
    (114 )
AA
WICKER
WICKER CONSTRUCTION INC
SHREVEPORT
LA
    1,990  
AA
LAGREC
LAGRECA SERVICES INC
SCHRIEVER
LA
    9,097  
AA
JANCOD
JAN'S CONSTRUCTION CO INC
IOWA
LA
    24,113  
AA
SPRING
SPRING AND ASSOCIATES INC
EASTON
MD
    646  
AA
DVMUTI
D.V.M. UTILITIES INC
STERLING HEIGHTS
MI
    145  
AA
RTCONS
R/T BORING INC
HOMER
MI
    2,761  
AA
UTILITY
UTILITY SERVICES AUTHORITY LLC
BELLEVILLE
MI
    10,895  
AA
PREC13
PRECISION PIPELINE
FENTON
MI
    15,643  
AA
ASSOMI
ASSOCIATED CONSTRUCTORS LLC
MARQUETTE
MI
    18,373  
AA
SJLOUI
S J LOUIS CONSTRUCTION INC
ROCKVILLE
MN
    (2,994 )
AA
KRAEME
EDWARD KRAEMER & SONS INC
BURNSVILLE
MN
    (316 )
AA
LOUISH
S J LOUIS HDD SERVICE LLC
ROCKVILLE
MN
    194  
AA
CHARPS
CHARPS WELDING AND FABRICATING INC
CLEARBROOK
MN
    626  
AA
EJMPIP
EJM PIPE SERVICES INC
LINO LAKES
MN
    1,279  
AA
AARROW
AARROW BORING INC
BRIDGETON
MO
    945  
AA
DELTAD
DELTA DIRECTIONAL LLC
NEWTON
MS
    805  
AA
IVYTES
IVY TESTING SERVICES INC
MORTON
MS
    5,522  
AA
GBBOOT
BOOTS SMITH OIL FIELD SERVICES LLC
LAUREL
MS
    11,399  
AA
HDDLLC
HDD LLC
KALISPELL
MT
    5,152  
AA
COLEM1
MIKE COLEMAN CONST INC
DILLON
MT
    46,609  
AA
SANDER
SANDERS UTILITY CONST CO INC
CHARLOTTE
NC
    55  
AA
HODGE
RALPH HODGE CONSTRUCTION CO
WILSON
NC
    7,348  
AA
CENTRE
CENTRAL TRENCHING INC
MINOT
ND
    11,942  
AA
HORIZ
HORIZONTAL BORING & TUNNELING CO
EXETER
NE
    6,237  
AA
MELCAR
MELCAR UNDERGROUND
OXFORD
NJ
    (671 )
AA
HENKE2
HENKELS & MCCOY INC
BURLINGTON
NJ
    99  
AA
KMETZ
KMETZ INC
EAST BRUNSWICK
NJ
    5,772  
AA
CARSO1
CARSON & ROBERTS SITE CONST
LAFAYETTE
NJ
    19,042  
AA
DHUNDE
D H UNDERGROUND INC
ALBUQUERQUE
NM
    (33 )
AA
BABCOC
BABCOCK UTILITIES
GASPORT
NY
    556  
AA
CASEBO
CASE BORING CORPORATION
GASPORT
NY
    584  
AA
RAUSCH
D C RAUSCHER INC
WATERLOO
NY
    795  
AA
PRECIS
PRECISION DIRECTIONAL DRILLING
EAST GREENBUSH
NY
    1,236  
AA
HIGHLA
HIGHLANDER CONSTRUCTION INC
MEMPHIS
NY
    1,955  
AA
MERIEN
MERIDIEN ENERGY LLC
RANDOLPH
NY
    3,295  
AA
1AGCIR
AGC IRRIGATION SUPPLY
HOLBROOK
NY
    4,432  
AA
BOVEIN
BOVE INDUSTRIES INC
EAST SETAUKET
NY
    38,062  
AA
BASKO
BASKO TECHNIKS GROUP LLC
BROOKLYN
NY
    65,181  
AA
K&BLUM
K & B LUMBER
MILLERSBURG
OH
    (725 )
AA
H&HENT
H & H ENTERPRISES INC
ANDOVER
OH
    89  
AA
MKMETAL
MK METAL PRODUCTS INC
MANSFIELD
OH
    225  
AA
GENEVA
A2 SERVICES LLC
GENEVA
OH
    359  
AA
K&DEQU
K & D EQUIPMENT
IBERIA
OH
    624  
AA
DREIBE
WALTER DREIBELBIS EXC & BORING
WEST SALEM
OH
    1,057  
AA
REINHA
REINHARD BORING TECHNOLOGIES INC
TIPP CITY
OH
    1,298  
AA
SMALLEY
UNDERGROUND PROFESSIONALS INC
ASHLAND
OH
    3,675  
AA
DRSENT
D R S ENTERPRISES INC
CLEVELAND
OH
    19,359  
AA
HAD
H A D INC
RITTMAN
OH
    29,896  
AA
S&S
S & S ROAD BORING INC
WHEATLAND
OK
    216  
AA
SHEEH10
SHEEHAN PIPE LINE CONST CO
TULSA
OK
    368  
AA
LEWISCO
J D LEWIS CONSTRUCTION CO
HEALDTON
OK
    537  
AA
BELLER
B & H CONSTRUCTION LLC
GOLDSBY
OK
    4,188  
AA
GATEWA
GATEWAY DIRECTIONAL DRILLING LLC
EDMOND
OK
    8,224  
AA
KERRPU
KERR MACHINE COMPANY
SULPHUR
OK
    12,436  
AA
AKERMA
AKERMAN CONSTRUCTION CO INC
PURCELL
OK
    38,315  
AA
GONZAL
GONZALES BORING AND TUNNELING
NORTH PLAINS
OR
    46  
AA
ARMADI
ARMADILLO UNDERGROUND INC
SALEM
OR
    148  
AA
KINNAN
KINNAN ENGINEERING INC
CAMAS VALLEY
OR
    380  
AA
ROCKFO
ROCKFORD CORPORATION
HILLSBORO
OR
    1,724  
AA
BROTHE
BROTHERTON PIPELINE INC
GOLD HILL
OR
    85,439  
AA
AARCON
AARCON ENTERPRISES INC
TRAFFORD
PA
    (32,187 )
AA
ODESSY
ODESSY COMMUNICATIONS LLC
BELLE VERNON
PA
    31  
AA
HERRHO
LIGONIER CONSTRUCTION INC
LAUGHLINTOWN
PA
    661  
AA
HARGER
HARGER UTILITY CONTRACTORS INC
LOCK HAVEN
PA
    3,703  
AA
HENKEL
HENKELS & MCCOY INC
BLUE BELL
PA
    4,633  
AA
PRECPA
PRECISION PIPELINE LLC
TROY
PA
    6,050  
AA
PARIS
ALEX E PARIS CONTR CO INC
ATLASBURG
PA
    9,432  
AA
WISEEX
BILL WISE EXCAVATING INC
NEW FREEPORT
PA
    14,464  
AA
PREC11
PRECISION PIPELINE LLC
WYALUSING
PA
    16,366  
AA
AARON
AARON ENTERPRISES INC
YORK
PA
    27,536  
AA
SUPERI
SUPERIOR UTILITY EXCAVATING INC
GREENSBURG
PA
    38,437  
AA
SUMMER
SUMMERS-TAYLOR INC
ELIZABETHTON
TN
    453  
AA
HUNTER
HUNTER & SON TRUCKING & EXC
GALLATIN
TN
    1,135  
AA
MIDSO3
MID SOUTH UTILITY CONTRACTOR
LEBANON
TN
    13,391  
AA
APPAL2
APPALACHIAN PIPELINE RESOURCES LLC
HENDERSONVILLE
TN
    917,515  
AA
LOGIST
LOGISTICS TRANSPORTATION SVCS INC
PORTER
TX
    (41,273 )
AA
ROBIN
TEX-DIRECT DRILLING LLC
PORTER
TX
    (50 )
AA
ASSOCP
ASSOCIATED PIPE LINE CONTRS INC
HOUSTON
TX
    204  
AA
PRIC17
PRICE GREGORY INTERNATIONAL
HOUSTON
TX
    276  
AA
SHELT1
SHELTON & SHELTON PLUMBING LP
KILLEEN
TX
    381  
AA
WESTTE
WEST TEXAS BORING CO
ODESSA
TX
    703  
AA
TWSDRI
TWS DRILLING & CONST LLC
BIG SANDY
TX
    1,401  
AA
BRYAN2
BRYANT & FREY CONST CO INC
WACO
TX
    1,448  
AA
BORCO
BORCO LP
HOUSTON
TX
    6,139  
AA
FUTDIR
FUTURE TELECOM INC
MESQUITE
TX
    7,441  
AA
WESTE1
WESTERN SUPPLIES INC
WICHITA FALLS
TX
    8,018  
AA
ENVIR3
ENVIRONMENTAL CROSSINGS INC
CONROE
TX
    19,361  
AA
TRANSA
TRANSAMERICAN UNDERGROUND LTD
FLOWER MOUND
TX
    26,833  
AA
PREC12
PRECISION PIPELINE LLC
DEL RIO
TX
    97,568  
AA
RITAIN
RITA INC
PHARR
TX
    157,387  
AA
SHEE15
SHEEHAN PIPE LINE CONST CO
MANASSAS
VA
    101,860  
AA
BORE-TECH
BORE TECH LLC
SAINT JOHNSBURY
VT
    1,220  
AA
ENGINE
ENGINEERS CONSTRUCTION INC
SOUTH BURLINGTON
VT
    9,392  
AA
PHILCH
PILCHUCK CONTRACTORS INC
KIRKLAND
WA
    5,098  
AA
UNLTDS
UNLIMITED SERVICES OF WI INC
OCONTO
WI
    152  
AA
SCHMWI
SCHMID PIPELINE CONST INC
MAYVILLE
WI
    2,727  
AA
GABES
GABE'S CONSTRUCTION CO INC
SHEBOYGAN
WI
    10,326  
AA
MICHEL
MICHELS CORPORATION
BROWNSVILLE
WI
    15,379  
AA
INTERC
INTERCON CONSTRUCTION INC
WAUNAKEE
WI
    28,498  
AA
PRECI5
PRECISION PIPELINE LLC
EAU CLAIRE
WI
    127,500  
AA
GENERAL
GENERAL PIPELINE CONST INC
AMMA
WV
    (44 )
AA
BOSLEY
BOSLEY CONSTRUCTION
MINERAL WELLS
WV
    37  
AA
SNYENV
SNYDER ENVIRONMENTAL SERVICES
KEARNEYSVILLE
WV
    2,003  
AA
DUNNEX
JIMMY A DUNN EXCAVATING CO
SISSONVILLE
WV
    3,736  
AA
ANDEXC
ANDERSON EXCAVATING LLC
MORGANTOWN
WV
    6,064      
Total Domestic
        2,615,240                      
International
                             
AA
FLOWT2
FLOWTEX HDD S.A.
BUENOS AIRES
-AR
    1,709  
AA
AROGEN
O'MELEY & PARTNERS PTY LTD
LAMBTON NSW 2299
-AU
    (1,665 )
AA
QDSPTY
Q.D.S. PTY LTD
ARUNDEL, QUEENSLAND
-AU
    246  
AA
TEXNO
TEXNO SERVICE LLC
BAKU
-AZ
    12,979  
AA
PETROL
PETROLINK INTERNATIONAL
MANAMA, KINGDOM OF
-BH
    3,465  
AA
MAPSOL
MAPSOLO ENGENHARIA LTDA
COTIA, SP / 06715-862
-BR
    (3,263 )
AA
MEGADR
MEGADRILL S AMERICA ENGENHARIA
GUARULHOS, SP - CEP
-BR
    5,007  
AA
BRASFO
BRASFOND FUNDACOES ESP S/A
SAO PAULO, SP
-BR
    19,766  
AA
1COLL2
COLLI DRILL DO SUL COMERICAL LTDA
SAO PAULO - SP - CEP
-BR
    47,248  
AA
DIREC5
DIRECT HORIZONTAL DRILLING INC
SPRUCE GROVE, AB
-CA
    (3,609 )
AA
KAMLOO
KAMLOOPS AUGERING & BORING LTD
KAMLOOPS, BC
-CA
    527  
AA
GIRDEL
GIR DEL HYDRAULIC SERVICES
EDMONTON, AB
-CA
    548  
AA
DIRECT
DIRECTIONAL MINING & DRILLING
LANGLEY, BC
-CA
    878  
AA
NELSON
NELSON RIVER CONSTRUCTION INC
WINNIPEG, MB
-CA
    2,078  
AA
FULLCN
FULL BORE CONTRACTING LTD
FORT ST JOHN, BC
-CA
    2,344  
AA
MARATH
MARATHON DRILLING CO LTD
GREELY, ON
-CA
    8,384  
AA
FORACT
FORACTION INC
MONT-ST-HILAIRE,QC
-CA
    9,046  
AA
ALLEN3
ALLEN ENTREPRENEUR GENERAL INC
SAINT-HENRI, QC
-CA
    13,310  
AA
CALGAR
CALGARY TUNNELLING & HORIZ AUG
CALGARY, AB
-CA
    17,224  
AA
CROSSI
THE CROSSING CO INC
NISKU, AB
-CA
    20,680  
AA
TRENCN
TRENCHLESS UTILITY EQUIP INC
BURLINGTON, ON
-CA
    163,773  
AA
SIMSA
SERVICIO DE INGENIERIA MOV. DE TIERRA SA
COQUIMBO
-CL
    31,466  
AA
SQM
SQM SALAR SA
LAS CONDES, SANTIAGO
-CL
    266,876  
AA
KOBELC
CASE CONST MACH(SHANGHAI) CO LTD
PUDONG, SHANGHAI
-CN
    7,287  
AA
CHINAH
CHINA HUANQIU CONTRACTING & ENGRG CORP
CHAOYANG DIST,BEIJING
-CN
    104,131  
AA
MONTIN
MONTINPETROL S.A.
BOGOTA
-CO
    (8,019 )
AA
PETROJ
PETROJET
CAIRO
-EG
    424  
AA
CATALA
CATALANA DE PERFORACIONS SA
08251 SANTPEDOR(BARCELONA)
-ES
    (6,513 )
AA
EMILIM
EMIL IMPORT S.L.
VALENCIA
-ES
    9,351  
AA
SOMIKO
SOMICO
60530 NEUILLY-EN-THELLE
-FR
    20,655  
AA
EUROFOR
EUROFOR SAS
CHASSIEU
-FR
    32,997  
AA
TADRIL
T A DRILLING (SALES) LIMITED
ST LEONARDS ON SEA
-GB
    (5,082 )
AA
SMICE
SMICE INTERNATIONAL
ACCRA
-GH
    (4,307 )
AA
DOLEV
DOLEV CONSTRUCTION
REHOVOT 76460
-IL
    (132 )
AA
ASIAN
ASIAN CONTEC LIMITED
NEW DELHI - 110 020
-IN
    1,278  
AA
LARSEN
LARSEN & TOUBRO LIMITED
CHENNAI
-IN
    15,896  
AA
1COLLI
COLLI DRILL SPA
ROME
-IT
    709  
AA
FONDAZ
FONDAZIONI SPECIALI SPA
PARMA
-IT
    8,272  
AA
DISTMX
DIST Y ARREN D/MAQ P/CAM e IND SA de CV
COL. NEUEVA ANZURES
-MX
    2,534  
AA
OILSER
OILSERV LIMITED NIGERIA
PORT HARCOURT
-NG
    (15,000 )
AA
ENIKKO
ENIKKOM INVESTMENT SVCS NIGERIA LTD
PORT HARCOURT
-NG
    942  
AA
HADLEE
HADLEE & BRUNTON LTD
TIMARU
-NZ
    603,250  
AA
GULFPE
GULF PETROCHEMICAL SERVICES & TRDG LLC
JIBROO
-OM
    (42 )
AA
AFAQAL
AFAQ AL-MUSANA TRADING LLC
SULTANATE OF
-OM
    21,296  
AA
SCFORA
SC FORAJ CONSTRUCTII SRL
BUCHAREST
-RO
    (161 )
AA
QAHTAN
MIZAT THRUST BORING
AL-KHOBAR-31952
-SA
    88,738  
AA
ROPER
ROPER BROTHERS
FOUNTAIN INN
SC
    1,480  
AA
LUCKY
LUCKY JOINT CONSTRUCTION PTE LTD
 
-SG
    768,733  
AA
DIZELT
DIZEL TURBO MAKINE SAN TIC LTD STI
ISTANBUL
-TR
    (109 )    
Total International
        2,267,625                        
Company total
        4,882,864                        
Less Finance Charges Included
        (40,144 )    
Plus Credit Accounts Included Above Reclassified
      135,913                      
Total per Trial Balance
        4,978,634                      
Intercompany Receivables
           
Account
             
30160
OSBORN
OSBORN ENGINEERED PRODUCTS SA PTY LTD
ELANDSFONTEIN
-ZA
    503,262  
30385
GEFCO
GEFCO
        51,532  
30230
TRENCOR
Astec Underground
        1,607                    



 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

Schedule 3.16(a) Known Actions
 
Pending Claims
 


 
1.  
American Augers, Inc. v. Directional Road Boring, Inc. and Directional Road
Boring, Inc. v. American Augers, Inc. (counterclaim); 24th Judicial District
Court for the Parish of Jefferson, State of Louisiana; Case No. 712-108

 
Some time ago American Augers, Inc. turned a customer account over to a
collection agency to collect an unpaid debt of approximately $206,000. 
Pre-litigation collection efforts by the collection agency were apparently
unsuccessful, as a result of which the agency referred the matter to a
“collection lawyer” in Louisiana who filed suit against the customer to collect
the debt.  The facts known to us at this time appear to indicate that there is
no substantive basis for the counterclaim.  American Augers' answer to the
counterclaim has been filed. 


In addition, we have been informed through informal channels that the
Defendant’s business is not doing well and would be unlikely to pay any
judgment.  As a result, we are working with our local counsel to settle this
matter with Defendant and receive some type of payment, rather than spend a
large amount of time and effort in obtaining a judgment against a Defendant who
would be unable to satisfy the judgment. 


2.  
Juan Carlos Rodriguez-Trejo and Jovita Parra v. Laughlin-Thyssen, Inc. and
American Augers, Inc.; In the District Court 250th Judicial District, Travis
County, Texas; Case No. D-I-GN-11-002685

 
Plaintiffs filed an amended complaint on October 5, 2012, adding American Augers
as a defendant.   The Complaint was served on American Augers October 11, 2012. 
According to the complaint, the plaintiff’s leg was crushed and severed in the
spoil chamber of an auger boring machine.  We have begun an investigation into
the accident.  It is much too early to determine a likely outcome of this
matter.
 
3.  
Petro Evaluation Services, Inc. v. American Augers, Inc.; In the Court of Common
Pleas of Wayne County, Ohio; Case No. 11-CV-0143

 
Petro Evaluation Services, Inc. (“Petro”) filed this action against American
Augers, Inc. (“Augers”) alleging breach of a Natural Gas Sales Agreement between
Petro and Augers.  American Augers filed a counterclaim.  Each party has filed a
motion for partial summary judgment on its claims.
 
4.  
American Augers, Inc. v. Petro Evaluation Services, Inc.; Before the Public
Utilities Commission of Ohio; Case No. 12-2207-GA-CSS

 
American Augers, Inc. (“Augers”) filed a complaint on August 1, 2012 asking the
Public Utilities Commission of Ohio (“PUCO”) to make a determination that the
services provided by Petro Evaluation Services, Inc. (“Petro”) are subject to
PUCO’s regulation and to find that Petro violated PUCO’s rules and regulations
and overcharged Augers.  The parties are to file briefs concerning PUCO’s
jurisdiction over this matter by November 15, 2012 and any reply briefs by
November 29, 2012.
 
 
Schedule 3.16(b) Known Judgements
 
None
 
Schedule 3.17(b) Premits other than Environmental Permits
 
None

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



Schedule 3.18(a) Environmental Compliance Exceptions
 
 
1.           The natural oil gas well on the Real Property has not been properly
closed in accordance with all applicable laws.
 
2.
Matters set forth in Compliance Assessment Report (AA Property) dated November
6, 2012 (Superior Project No. SE3202.01) by Superior Environmental Corp.

 


 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.18(d)  ABOVEGROUND AND UNDERGROUND STORAGE TANKS
 
ABOVEGROUND STORAGE TANKS*
Location and Description
Capacity
(Gallons)
Material Stored
Building 2 Fab
2 – 500 gal
Hydraulic Oil
Building 2 Bay 6 Assembly
1 – 500 gal
Hydraulic Oil
Building 2 West Outside Concrete pad
2 – 500 gal
Waste Oil/Waste Coolant
Building 3 Assembly
2,000 gal
Hydraulic Oil
Building 2 West Outside Concrete Pad
500 gal
Diesel Fuel
Building 1 Maintenance
1 – 250 gal
1 – 500 gal
Diesel Fuel
Gasoline



 
*The chart of aboveground storage tanks on page 28 of the Phase I Environmental
Site Assessment prepared by Superior Environmental Corp. dated November 9, 2012
is also incorporated by reference.
 


 


 


 
UNDERGROUND STORAGE TANKS
Location and Description
Capacity
(Gallons)
Material Stored
N/A
   



 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

 
Schedule 3.19(a) Benefit Plans

 
Schedule 3.19 Employee Benefit Matters
 
The following benefit plans are administered by the company for the
participation of the employees:
 
Medical Plans including a vision plan and prescription drug plan subsidized and
administered by the company
 
 
Wellness Plan and medical consultation service funded by the company
 


 
Dental Plan funded by the employees
 


 
Flexible Spending Account funded by the employees
 


 
Health Savings Account funded by the employees
 


 
Employee Life - No cost to employees.  Exempt coverage equals annual salary and
non-exempt coverage equals $25,000.00.
 


 
Employee A,D&D (The Hartford) funded by the Company
 


 
Short and Long Term Disability funded by the Company
 


 
Supplemental life, Long Term Disability and Critical Illness insurance funded by
the employees
 


 
Vacation
 
Paid Time Off (PTO) accrual based on longevity
Time Frame                                           Paid Days Off Earned per
year
 
> 1 year but < 6 years                                                      12
days
 
> 6 years but < 9 years                                                      15
days
 
> 9 years but < 15 years                                                      17
days
 
> 15 years                                           21 days
 


 
401(k) - Company matches up to 3% of applicable salary,  100% vested from first
day of employment.
 


 
Tuition Reimbursement - 110% reimbursement of tuition for certifications or
continuing education.
 


 
Full time employees get eight paid holidays per year plus pay for jury duty and
funeral leave
 


 
Employees are paid biweekly either based on hours worked or per a fixed amount
per pay period.  Certain sales employees are paid a base salary plus commissions
on sales paid upon full payment of the underlying customer accounts receivable.
 


 
Certain employees are provided the use of automobiles and cell phones at the
discretion of American Auger’s management.
 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



 
The following profit sharing and deferred compensation plans are offered by the
company:
 


 
Employees participate in a profit sharing plan whereby employees can earn up to
ten percent of the company’s net earning upon the attainment of certain
metrics.  The award is allocated to the employees at the discretion of the
American Auger’s president.
 


 
The American Augers president participates in a profit sharing plan whereby he
can earn up to fifty percent of his base salary upon the attainment of certain
metrics.
 


 
Certain key employees participate in a restricted stock unit plan whereby these
employees are awarded stock of Astec Industries, Inc. subject to vesting and
other restrictions at the discretion of Astec Industries, Inc. and the American
Auger’s president.
 


 
A severance agreement exists with a former president of American Augers but
amounts owed by American Augers under the agreement have been paid in full.
 
 
Section 3.19(b) Legal Issues Concerning Administration of Benefit Plans
 
None
 
Section 3.19(h)  Payments under Benefit Plans, Increase in Benefits and
Acceleration of Benefits Due to Stock Purchase Agreement
 
None
 
Section 3.19(i)  Termination of Benefit Plans
 
None
 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

Schedule 3.20(a) Employment Matters
 
A schedule listing employee names, job titles, pay rates, date of hire, etc. was
attached to the contract but is not included here due to its confidential
nature.
 
 
 
Schedule 3.21 – Tax matters
 
Open Audits:
 
I.  
Wisconsin audit of combined tax returns of Seller and its Affiliates for tax
years 2009 and 2010.

 
II.  
California audit of combined tax returns of Seller and its Affiliates for tax
years 2008 and 2009.

 
Settled Audits:
 
1.                 Illinois Unitary Return:  Years 2007–2008, settled in June
2012
 
2.                 New York Unitary Return:  Years 2007–2009, settled in August
2012
 
3.              Texas Combined Return:  Years 2008–2009, (Desk Audit) settled in
September 2010
 
4.               Illinois Unitary Return:  Years 2005–2006, settled in May 2011
 
 
Settled Sales and Use Tax Audits of American Augers Returns Filed Separately:

 
1.       Illinois Department of Revenue Sales & Use Tax Audit for the period
07/2008 to 12/2010
 
 
2.       Washington Department of Revenue Sales & Use Tax Audit for the period
01/2007 to 09/2010

 
Tax Sharing Agreement:
 
I.  
Seller and certain of its Affiliates (including the Company) are parties to a
Tax Allocation Agreement dated February 3, 2011 which will be terminated as to
the Company as of the Closing Date.

 
The Company is party to the following Voluntary Disclosure Agreements:
 
I.  
Agreement and Election to Precollect the Wisconsin Use Tax and to Limit
Taxpayer's Prior Year's Filing Requirements for Sales/Use and Corporation
Franchise/Income Tax, dated May 11, 2009.

 
II.  
Voluntary Disclosure Agreement for Maryland Income and Sales and Use Taxes,
dated May 21, 2010.

 
III.  
Settlement Agreement with Missouri Department of Review, dated April 17, 2009.

 
IV.  
Gross Receipts and Compensation Tax Managed Audit Agreement with New Mexico
Taxation and Revenue Department, dated March 18, 2011.

 
V.  
Voluntary disclosure arrangement with South Carolina Department of Revenue –
February, 2011.

 
VI.  
Louisiana Department of Revenue Agreement for Registration and Payment of State
Sales/Uses Taxes and Corporation Income and Franchise Taxes, dated June 19,
2012.

 
VII.  
Voluntary Disclosure Agreement with Jefferson Davis, Louisiana, dated August 3,
2012.

 
VIII.  
Sales and Use Tax Agreement with Ouachita Parish for the City of Monroe, dated
August 2, 2012.

 
IX.  
Calcasieu Parish Sales and Use Tax Department Agreement for Registration and
Payment of Parish Sales/Use Taxes, dated August 23, 2012.

 
X.  
Application for Voluntary Disclosure (BOA-2) and Board of Appeals Order from
Illinois Department of Revenue (order dated July 16, 2008).

 
XI.  
Agreement for Registration and Payment of Colorado State Taxes, dated July 16,
2009.

 
XII.  
Voluntary Disclosure Agreement with Alabama Department of Revenue, dated May 29,
2012.

 
XIII.  
Georgia Sales and Use Tax Agreement, dated August 27, 2010.

 
XIV.  
RDS Voluntary Compliance Agreement with RDS as agent for various jurisdictions
in Alabama, dated September 27, 2012.

 
XV.  
Voluntary Disclosure Agreement with Arizona Department of Revenue, dated October
27, 2009.

 
Joint Venture:
 
I.  
Joint Venture Agreement with H.A.D., Inc. which relates to the Excluded
Business, dated August 1, 2011.

 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 



Schedule 3.24 Directors and Officers
 


 
American Augers, Inc. Directors
 
J. Don Brock
 
Thomas R. Campbell                                                      
 


 


 
American Augers, Inc. Corporate
Officers                                                                                     Titles
 
Thomas R.
Campbell                                                                                      Chairman
of the Board
 
Stephen C.
Anderson                                                                                     Secretary
 
David C.
Silvious                                                                           Assistant
Secretary/Treasurer
 


 

14711_00/1201/MT1-1518895_1
 
 

--------------------------------------------------------------------------------

 

Schedule 3.26 Related Party Transactions
 
None
 
 


 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT


This First Amendment to Stock Purchase Agreement (this “Amendment”) is made and
entered into as of November 30, 2012, by and among ASTEC INDUSTRIES, INC., a
Tennessee corporation (“Seller”), AMERICAN AUGERS, INC., a Delaware corporation
(the “Company”), and THE CHARLES MACHINE WORKS, INC., an Oklahoma corporation
(“Buyer”).


RECITALS


WHEREAS, Seller, the Company, and Buyer are parties to that certain Stock
Purchase Agreement dated October 31, 2012 (the “Agreement”).  Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings set
forth in the Agreement.


WHEREAS, the parties now desire to amend the Agreement as set forth herein.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:


1. Environmental.  Article V of the Agreement is hereby amended by adding the
following Section 5.17:
 
“Section 5.17                                Environmental.
 
(a)  
Natural Gas Wells.  As soon as reasonably practicable after the Closing, Seller
shall, at Seller’s sole cost and expense, properly close the open natural gas
well on the Real Property in accordance with all applicable laws.

 
(b)  
EPCRA Applicability Analysis.  As soon as reasonably practicable after the
Closing, Seller shall engage a consultant reasonably acceptable to Buyer
(“Consultant”) to perform an analysis of the Company's compliance with the Toxic
Release Inventory (“TRI”) Reporting requirements (the “Requirements”) of the
Emergency Response and Community Right-to-Know Act of 1986 (“EPCRA”).  Upon its
completion, Buyer shall provide a copy of the Consultant’s report to Seller and
shall consult with Seller concerning any actions recommended by
Consultant.  Seller shall cooperate with Buyer in providing available
information for the modification or preparation of any necessary
reports.  Subject to the Limitation of Liability contained in this Section,
Seller shall reimburse Buyer for expenses Buyer reasonably incurs in the
modification and preparation of any necessary reports and shall reimburse Buyer
for any penalties or fines that Buyer is required to pay as a result of any
failure of Seller to comply with TRI reporting requirements prior to Closing.

 
(c)  
Issues Identified Post-Closing From Pre-Closing Site Sampling.  As soon as
reasonably practicable after the Closing, Buyer will provide to Seller the
results of the analysis gathered pre-closing from onsite sampling of septic
leach field and process water/storm water pond.  Should such analyses show the
presence of environmental contamination in excess of applicable governmental
remediation standards, and subject to the Limitation of Liability contained in
this Section, Seller shall reimburse Buyer for expenses Buyer reasonably incurs
for the removal or remediation of environmental contamination that existed prior
to Closing to levels required by applicable governmental remediation standards.

 
(d)  
Performance of Environmental Covenants.  Buyer and Seller shall cooperate and
consult concerning the matters addressed in this Section 5.17 (the
“Environmental Covenants”).  Upon Seller’s reasonable notice to Buyer, Buyer
shall afford Seller or a representative of Seller with reasonable access to the
Real Property; provided such access to the Real Property shall be for the
limited purpose of performing the Environmental Covenants and shall be conducted
in a manner that does not unreasonably interfere with Buyer’s business
operations.  If Seller fails to diligently perform or pursue completion of the
Environmental Covenants, Buyer may take all necessary action to complete the
obligations under the Environmental Covenants on behalf of Seller, and, subject
to the Limitation of Liability contained in this Section, Seller shall reimburse
all reasonable costs and expenses incurred by Buyer to complete such
obligations.

 
(e)  
Limitation of Liability.  Seller's aggregate liability and out-of-pocket
expenses for fulfilling its obligations with respect to the Environmental
Covenants, including, without limitation, fees paid to third parties for
services rendered, fines, penalties, damages and clean-up costs, shall not
exceed $50,000 in the aggregate; provided, however, nothing in this Section 5.17
shall limit the Seller’s representations and warranties or indemnification
obligations set forth in this Agreement.  To the extent that Seller is
responsible for the payment or reimbursement of any expenses under this Section,
Seller shall pay such expenses in the order received and approved, up to the
aggregate limitation amount set forth in this Section.

 
2. No Other Amendments.  Except as modified by this Amendment, the parties agree
that the Agreement shall remain is in full force and effect according to its
terms.
 
3. Execution.  This Amendment may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.  The
exchange of executed counterparts of this Amendment or of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment and may be used in lieu of the original for all
purposes.
 
[Signature Page to Follow]
 

14711_00/1201/MT1-1506023_2
 
 

--------------------------------------------------------------------------------

 

Executed as of the date first written above.



 
SELLER:
 
ASTEC INDUSTRIES, INC.
 
 
 
By: /s/ Thomas R. Campbell
Name: Thomas R. Campbell
Title: Group Vice President – Underground Group
     
COMPANY:
 
AMERICAN AUGERS, INC.
 
 
 
By:/s/ Thomas R,. Campbell
Name: Thomas R. Campbell
Title: President



 

 
BUYER:
 
THE CHARLES MACHINE WORKS, INC.
 
 
 
By:/s/Tiffany Sewell-Howard
Name: Tiffany Sewell-Howard
Title: Chief Executive Officer








[Signature Page to First Amendment to Stock Purchase Agreement]
14711_00/1201/MT1-1506023_2
 
 

--------------------------------------------------------------------------------

 

See "exh10-19addlschedules.pdf" for copies of additional schedules which were
not in a format convertible to htm.